          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 1 of 80




 1   Reed R. Kathrein (139304)
     Danielle Smith (291237)
 2
     Lucas E. Gilmore (250893)
 3   HAGENS BERMAN SOBOL SHAPIRO LLP
     715 Hearst Avenue, Suite 202
 4
     Berkeley, CA 94710
 5   Telephone: (510) 725-3000
 6
     Facsimile: (510) 725-3001
     reed@hbsslaw.com
 7   danielles@hbsslaw.com
 8
     lucasg@hbsslaw.com

 9   Attorneys for Lead Plaintiff Lawrence Gallagher
10   [Additional counsel listed on signature page]

11
12                              UNITED STATES DISTRICT COURT

13                          FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15   MARK DALPOGGETTO, Individually                Case No. 2:19-cv-00986-FMO-SK
     and On Behalf Of All Other Similarly
16   Situated                                      FIRST AMENDED CLASS ACTION
17                                                 COMPLAINT FOR VIOLATION OF
                                      Plaintiff,   THE FEDERAL SECURITIES
18                                                 LAWS
19            v.

20   WIRECARD AG, MARKUS BRAUN,
21   BURKHARD LEY, ALEXANDER
     VON KNOOP, JAN MARSALEK, and
22   SUSANNE STEIDL,
23                      Defendants.                JURY TRIAL DEMANDED

24
25
26
27
28

                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
            Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 2 of 80




 1                                               TABLE OF CONTENTS
 2
 3
 4   I.       NATURE OF THE ACTION ............................................................................. 1
 5   II.      JURISDICTION AND VENUE ......................................................................... 3
 6   III.     PARTIES ............................................................................................................ 5
 7            A.       Plaintiff ..................................................................................................... 5
 8            B.       Defendant Wirecard and Its Business ...................................................... 7
 9            C.       Individual Defendants ............................................................................ 10
10            D.       Relevant Non-Parties ............................................................................. 12
11   IV.      WIRECARD SECURITIES AT ISSUE .......................................................... 12
12            A.       Securities Granting Ownership Interests in Common Stock Issued and
                       Authorized for Sale by Wirecard ........................................................... 12
13
              B.       Establishment of and Trading in Wirecard ADSs ................................. 15
14
                       1.        Nature of an ADS ........................................................................ 15
15
                       2.        Establishment of the WCAGY ADS Program ............................ 17
16
                       3.        Wirecard’s Consent to Sale of WCAGY ..................................... 21
17
              C.       The OTC Market .................................................................................... 25
18
     V.       FACTUAL ALLEGATIONS ........................................................................... 30
19
              A.       Background Regarding International Financial Reporting Standards
20                     (“IFRS”) ................................................................................................. 30
21            B.       Background Regarding Wirecard’s Growth and History ...................... 32
22            C.       Whistleblowers Spark Further Probes into Wirecard’s Fraudulent
                       Accounting by The Financial Times; Criminal Probe Launched .......... 34
23
                       1.        Rajah & Tann (“R&T”) Inquiry .................................................. 34
24
                       2.        Wirecard Denounces Without Basis ............................................ 35
25
     VI.      SUBSTANTIVE ALLEGATIONS .................................................................. 37
26
              A.       The Financial Times Uncovers Massive Wirecard’s Fraudulent
27                     Accounting Scheme ............................................................................... 37
28
                                              -i-
                             FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
           Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 3 of 80




 1                     1.      Significant Outstanding Debts from Phantom Companies .......... 38
 2                     2.      Improper Recognition of Receivables ......................................... 41
 3                     3.      A Senior Executive and an M&A Manager at Wirecard Discuss
                               Evading Auditors ......................................................................... 42
 4
     VII. MATERIALLY FALSE AND MISLEADING STATEMENTS .................... 44
 5
     VIII. APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD-ON-THE-
 6         MARKET DOCTRINE .................................................................................... 57
 7   IX.      LOSS CAUSATION & DAMAGES ............................................................... 60
 8            A.       WCAGY and WRCDF Trade at the Same Price as WDI in Germany .. 62
 9            B.       Investors Were Harmed When the Risks and Information Concealed by
                       Defendants’ Fraud Were Revealed ........................................................ 63
10
     X.       PLAINTIFF’S CLASS ACTION ALLEGATIONS ........................................ 65
11
     XI.      CLAIMS FOR RELIEF.................................................................................... 68
12
     XII. PRAYER FOR RELIEF ................................................................................... 72
13
     XIII. DEMAND FOR TRIAL BY JURY ................................................................. 73
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -ii-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 4 of 80




 1                               GLOSSARY OF DEFINED TERMS
 2
              The following short forms and citations are used herein:
 3
 4
              TERM                                      DEFINITION
      “ADS”                   American Depositary Share
 5
      “ADR”                   American Depositary Receipt1
 6
      “BNY”                   The Bank of New York Mellon (“BNY”)
 7
      “Citibank”              Citibank, N.A.
 8
      “Class Period”          April 7, 2016 through October 15, 2019, both dates inclusive
 9
      “Company”               Wirecard AG
10
      “Depositary             Collectively, Citibank, BNY, and JPMorgan
11    Banks”
12    “Ex. _”                 Exhibits to the First Amended Class Action Complaint for
                              Violation of the Federal Securities Laws, filed concurrently
13
                              herewith
14    “Exchange Act”          Securities Exchange Act of 1934
15    “FT”                    The Financial Times
16    “IFRS”                  International Financial Reporting Standards
17    “JPMorgan”              JPMorgan Chase Bank, N.A. (“JPMorgan ”)
18    “GAAP”                  Generally accepted accounting principles
19    “OTC”                   Over-the-Counter
20    “OTC Markets            OTC Markets Group Inc.
      Group”
21
      “SEC”                   United States Securities and Exchange Commission
22
      “WDI”                   Common stock issued by Wirecard
23
      “Wirecard”              Wirecard AG
24
25
26
27       1
             “ADRs” is used collectively to refer to both ADRs and ADSs.
28
                                             -iii-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 5 of 80




 1                                           EXHIBIT LIST
 2
           Exhibit                                      Description
 3
                1           Form F-6 filed by Citibank, N.A., dated September 18, 2013
 4              2           Form F-6 filed by JPMorgan Chase Bank, N.A., dated February 1,
 5                          2016
 6              3           Form F-6 filed by The Bank of New York Mellon Corporation,
                            dated October 2, 2019
 7
                4           Form F-6 filed by JPMorgan Chase Bank, N.A., dated November
 8                          22, 2019
 9              5           SEC Office of Investor Education and Advocacy, Investor Bulletin:
10                          American Depositary Receipts (Aug. 2012)

11
                6           December 8, 2016 Email from Alan White to Edo Kurniawan
                7           Attachment to December 8, 2016 Email from Alan White to Edo
12
                            Kurniawan, entitled, “WUKI Payplugger 2016 September.xlsx”
13
                8           Attachment to December 8, 2016 Email from Alan White to Edo
14                          Kurniawan, entitled, “Report WCUK-Ireland 07-09.2016.xlsx”
15              9           July 24, 2017 Email from Kai Oliver Zitzmann to Edo Kurniawan
16             10           Excerpted Attachment to July 24, 2017 Email from Kai Oliver
                            Zitzmann to Edo Kurniawan, entitled, “Übersicht Dritt-Acquirer
17                          2017-06-30 Stand 20-07-2017 V1.xlsx”. For reference, The
18                          Financial Times has identified terms in the spreadsheet as follows:
                            Brottovolumen = gross volume; Netto Volumen = net volume;
19                          Umsatzerlöse = revenues; Materialaufwand = cost of materials;
20                          Ebitda-Effekt = Ebitda effect.
21             11           July 24, 2017 Email from Edo Kurniawan to Stephan von Erffa

22             12           Attachment to July 24, 2017 Email from Edo Kurniawan to Stephan
                            von Erffa entitled, “Receivables Q2 2017.xlsx”
23
               13           April 6, 2018 Email from Lars Rastede to Edo Kurniawan
24
               14           Excerpted Attachment to April 6, 2018 Email from Lars Rastede to
25                          Edo Kurniawan entitled, “Monitoring Customer Relationships 31
                            12 2016.xlsx”
26
               15           Excerpted Attachment to April 6, 2018 Email from Lars Rastede to
27                          Edo Kurniawan entitled, “Q4 2017 Monitoring CR intern”;
28
                                             -iv-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 6 of 80




 1                          Spreadsheet, Tab 3 (“2017 Al Alam”), displaying a year’s worth of
 2
                            financial data for Al Alam’s relationship with CardSystems.
               16           April 9, 2018 Email from Lars Rastede to Edo Kurniawan, copying
 3
                            Ron Franke and Steffen Elsner
 4             17           April 9, 2018 Email from Edo Kurniawan to Lars Rastede,
 5                          reflecting Skype conversation between Edo Kurniawan and Lars
                            Rastede
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -v-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 7 of 80




 1            Lead Plaintiff Lawrence Gallagher (“Plaintiff”), individually and on behalf of
 2
     all other persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s
 3
     complaint against Defendants (defined below), alleges the following based upon
 4
 5   personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and belief
 6
     as to all other matters, based upon, inter alia, the investigation conducted by and
 7
 8
     through Plaintiff’s attorneys, which included, among other things, a review of the

 9   Defendants’ public documents, conference calls and announcements made by
10
     Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire
11
12   and press releases published by and regarding Wirecard AG (“Wirecard” or the

13   “Company”), analysts’ reports and advisories about the Company, and information
14
     readily obtainable on the Internet. Plaintiff believes that substantial evidentiary
15
16   support will exist for the allegations set forth herein after a reasonable opportunity for

17   discovery.
18
                                  I.     NATURE OF THE ACTION
19
              1.       This is a federal securities class action seeking damages from Defendants
20
21   Wirecard, Markus Braun, Burkhard Ley, Alexander von Knoop, Jan Marsalek, and
22
     Susanne Steidl for violations of the U.S. Securities Exchange Act of 1934 (“Exchange
23
     Act”) in connection with transactions in: (i) Wirecard American Depositary Receipts
24
25   (“ADRs”) sold under the ticker symbol WCAGY on the Over-the-Counter (“OTC”)
26
     Market in the United States; (ii) Wirecard common stock sold as foreign issue shares
27
     under the ticker symbol WRCDF on the OTC Market in the United States; and (iii)
28
                                           -1-
                      FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 8 of 80




 1   Wirecard common stock sold under the ticker symbol WDI on the Frankfurter
 2
     Wertpapierbörse (“FWB” OR “Frankfurt Stock Exchange”), Börse Stuttgart, and
 3
     Tradegate Exchange stock exchanges in Germany.
 4
 5            2.       The claims alleged herein are brought on behalf of a class (the “Class”),
 6
     consisting of (i) all persons and entities other than Defendants who purchased shares
 7
 8
     of WCAGY and WRCDF on the OTC Market between April 7, 2016 through October

 9   15, 2019, both dates inclusive (the “Class Period”). Plaintiff seeks to recover
10
     compensable damages caused by Defendants’ violations of the federal securities laws
11
12   and to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act

13   of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder.
14
              3.       This case arises from Wirecard’s deliberate use of improper accounting to
15
16   conceal a concerted effort to fraudulently inflate sales and profits at Wirecard

17   businesses in Dubai, Ireland, and elsewhere, as well as to mislead Ernst & Young
18
     (“EY”), Wirecard’s auditor. Wirecard exploded in value over the past decade, growing
19
20   to a market capitalisation greater than Deutsche Bank, by presenting itself as a fast-

21   growing fintech champion with an ever-increasing global network.
22
              4.       The Company’s accounting fraud was orchestrated at the highest levels of
23
24   the Company by its senior executives and was uncovered by a series of investigations

25   by The Financial Times (“The Financial Times” or “FT”) that took place beginning in
26
     2015, culminating in October 2019 with a series of whistleblower-provided internal
27
28
                                             -2-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 9 of 80




 1   Company spreadsheets and correspondence published that revealed numerous
 2
     instances of deliberate violations of International Financial Reporting Standards
 3
     (“IFRS”) and generally accepted accounting principles (“GAAP”) carried out at the
 4
 5   direction or with the knowledge and approval of Wirecard’s most senior executives.2
 6
              5.       Currently, the Company is facing an ongoing criminal inquiry in
 7
 8
     Singapore into its accounting at several subsidiaries in Asia and the Pacific, as well as

 9   a special audit by KPMG announced in November 2019. The KPMG audit is
10
     scheduled to be completed and made public at some point in March 2020, after the
11
12   date of this complaint.3 The Company’s Chairman, who resisted calls for an

13   independent audit, resigned suddenly in January 2020.4
14
                                 II.   JURISDICTION AND VENUE
15
              The Exchange Act claims asserted herein are asserted on behalf of purchasers of
16
17   WCAGY and WRCDF shares in the United States and arise under §§ 10(b) and 20(a)
18
19
20
21       Dan McCrum, Wirecard’s suspect accounting practices revealed, The Financial
         2

     Times (Oct. 14, 2019), https://www.ft.com/content/19c6be2a-ee67-11e9-bfa4-
22   b25f11f42901 (last visited Feb. 12, 2020).
23       Olaf Storbeck and Dan McCrum, KPMG widens review of Wirecard accounting,
         3

24   The Financial Times (Nov. 6, 2019), https://www.ft.com/content/e132cb98-0073-
     11ea-b7bc-f3fa4e77dd47 (last visited Feb. 12, 2020).
25       4
          Paul J. Davies, Wirecard Chairman Steps Down From Embattled Payments
26   Giant, The Wall Street Journal (Jan. 12, 2020, 1:32 PM),
27   https://www.wsj.com/articles/wirecard-chairman-steps-down-from-embattled-
     payments-giant-11578768359 (last visited Feb. 12, 2020).
28
                                             -3-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 10 of 80




 1   of the Exchange Act (15 U.S.C. §§ 78j(b) and § 78t(a)) and Rule 10b-5 promulgated
 2
     thereunder by the SEC (17 C.F.R. § 240.10b-5).
 3
              6.       This Court has jurisdiction over the subject matter of the Exchange Act
 4
 5   claims under 28 U.S.C. § 1331 and § 27 of the Exchange Act, 15 U.S.C. § 78aa.
 6
              7.       Wirecard is subject to personal jurisdiction in the United States and in
 7
 8
     this District because, as alleged in further detail below, Wirecard: (i) engaged in the

 9   fraudulent scheme and course of conduct described herein, including by engaging in
10
     fraud that arose from transactions and occurrences that took place in and caused
11
12   foreseeable losses in the United States and this District; (ii) permitted and encouraged

13   Wirecard’s stock to be traded OTC in the U.S. to grow its American shareholder base;
14
     (iii) took further advantage of the benefits and protections of U.S. law by utilizing
15
16   SEC Rule 12g3-2(b), which exempted Wirecard from registration under Exchange Act

17   Section 12(g) so long as the Company, inter alia, electronically published reports
18
     made in its home country, including relevant annual reports, shareholder
19
20   communications and other financial reports; (iv) issued false and/or misleading

21   statements in connection with its Rule 12g3-2(b) exemption; and (v) marketed
22
     Wirecard’s securities in the U.S. with the benefits and protections of this nation’s
23
24   securities laws. Individual Defendants Braun, Ley, Knoop, Marsalek, and Steidl are

25   subject to personal jurisdiction in this Court because they are or were control persons
26
     of Wirecard.
27
28
                                             -4-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 11 of 80




 1            8.       Venue is proper in this judicial district pursuant to § 27 of the Exchange
 2
     Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b) and (c)(3) as the Company’s business
 3
     has an effect in this District, and because some of the fraudulent acts alleged
 4
 5   misstatements alleged herein occurred or were related to transactions and occurrences
 6
     that occurred in the United States and caused economic harm in the United States,
 7
 8
     including in this District.

 9            9.       In connection with the acts, conduct and other wrongs alleged in this
10
     Complaint, Defendants, directly or indirectly, used the means and instrumentalities of
11
12   interstate commerce, including but not limited to, the United States mail, interstate

13   telephone communications and the facilities of the national securities exchange.
14
                                             III.   PARTIES
15
     A.       Plaintiff
16
17            10.      Plaintiff purchased the Company’s securities at artificially inflated prices

18   during the Class Period and was damaged upon the revelation of the alleged corrective
19
     disclosure. Plaintiff purchased 877 shares of WCAGY and 144 shares of WRCDF
20
21   through transactions on the OTC Market in the United States from September 26,

22   2017 to August 29, 2018, thereby acquiring an ownership interest in 582.5 shares of
23
     WDI common stock issued and authorized for sale by Wirecard. His PSLRA
24
25   certification was previously filed with the Court and is incorporated by reference.

26            11.      The WCAGY ADRs reflecting Plaintiff’s purchases and his beneficial
27
     ownership of the underlying WDI shares were issued by one of three Depository
28
                                             -5-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 12 of 80




 1   Banks, each located in New York City, within the United States. Contemporaneous
 2
     with Plaintiff’s purchase and issuance of the ADR, the 582.5 shares of WDI common
 3
     stock in which he acquired an ownership interest were deposited with the applicable
 4
 5   Depository Bank, which held the shares for the benefit of Plaintiff.
 6
              12.      Plaintiff incurred irrevocable liability in the United States to purchase the
 7
 8
     WCAGY and WRCDF shares he acquired during the Class Period. The placement of

 9   the buy order, the payment of the purchase price, transfer of the title to the securities,
10
     and other related transactions took place within the territorial jurisdiction of the United
11
12   States:

13                     a)    Plaintiff initiated the purchase of WCAGY and WRCDF by
14
              placing the buy order through Plaintiff’s broker, Fidelity, based in Boston,
15
16            Massachusetts;

17                     b)    Plaintiff purchased WCAGY and WRCDF on the OTC Market
18
              using a trading platform based in the United States;
19
20                     c)    On information and belief based on the facts about the OTC

21            Market alleged herein, the purchase order and trade confirmation were routed
22
              through servers located wholly within the United States;
23
24                     d)    The WCAGY ADRs reflecting Plaintiff’s purchase and his

25            ownership interest in the underlying WDI shares was issued by Citibank,
26
              JPMorgan, or BNY from their depositary bank office in New York;
27
28
                                             -6-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 13 of 80




 1                     e)    Plaintiff’s purchases of WCAGY and WRCDF were settled on
 2
              September 28, 2017, October 16, 2017, and August 31, 2018 through payments
 3
              totaling $111,201.74 (including commission) in U.S. dollars disbursed from his
 4
 5            personal bank account maintained by Excite Credit Union in San Jose,
 6
              California; and
 7
 8
                       f)    As required by the ADR agreements filed with the SEC by

 9            Citibank, JPMorgan, and BNY (see infra § IV.B.2), a transfer of title
10
              establishing Plaintiff’s beneficial ownership of WCAGY and WRCDF and the
11
12            Wirecard shares on deposit on his behalf was recorded on the transfer books of

13            the Depository Bank maintained in New York.
14
     B.       Defendant Wirecard and Its Business
15
              13.      Defendant Wirecard, a technology company, purports to provide
16
17   outsourcing and white label solutions for electronic payment transactions worldwide.
18
     The Company is headquartered in Aschheim, Germany. Wirecard securities trade
19
     OTC under the ticker symbols “WCAGY” and “WRCDF,” and in various Germany-
20
21   based stock exchanges under the ticker symbol “WDI.”
22
              14.      The Company claims it was founded in 1999, but it barely survived the
23
     dotcom crash. In 2002, CEO Markus Braun took over and injected the Company with
24
25   cash. Three years later, in 2005, Wirecard began publicly trading on the stock market
26
     through the reverse takeover of a defunct call-center business.
27
28
                                             -7-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 14 of 80




 1            15.      Wirecard operates its business through a worldwide network of
 2
     subsidiaries and affiliated companies whose activities and financial data were
 3
     misleadingly represented by the Company’s top executives during the Class Period, as
 4
 5   described below. During the Class Period, Wirecard treated its subsidiaries and
 6
     business units as mere instrumentalities of itself, ordering them to improperly
 7
 8
     recognize assets in order to meet profit and valuation expectations that Wirecard had

 9   established even knowing the targets could not be attained without falsifying financial
10
     results. Wirecard used the phrase “Wirecard Group” throughout its public reports and
11
12   filings to refer to Wirecard and its consolidated subsidiaries.

13            16.      The Company regularly communicates with investors through the
14
     periodic publication of English-language quarterly and annual reports, and in press
15
16   releases, conference calls, and investor and analyst presentations. During the Class

17   Period, Wirecard maintained an English-language corporate website at
18
     http://www.wirecard.com, on which it established an Investor Relations section where
19
20   its quarterly and annual reports, press releases, conference call transcripts, corporate

21   profiles, descriptions of its business, and other information about the Company is
22
     made available to investors. Wirecard’s annual and quarterly reports included detailed
23
24   financial information presenting data in both Euros and U.S. currency.

25            17.      On an ongoing basis and for each fiscal year, Wirecard published on its
26
     Internet website English-language versions of its annual and quarterly reports,
27
28
                                             -8-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 15 of 80




 1   earnings and other press releases, investor presentations, governance and business
 2
     policies, and other information reflecting the Company’s results of operations or
 3
     financial condition, changes in business, acquisitions or dispositions of assets,
 4
 5   changes in management or control, and other information required to maintain
 6
     compliance with SEC Rule 12g3-2(b), 17 C.F.R. § 240.12g3-2(b) (see ¶¶ 7, 43, 46,
 7
 8
     55).

 9            18.      According to the Company’s 2018 Annual Report, the Company employs
10
     at least 100 employees in its United States-based subsidiary, Wirecard North America,
11
12   Inc. The Company’s 2018 Annual Report also states that in June 2016, Wirecard

13   acquired Citi Prepaid Card Services, a business that “has already issued more than
14
     2,500 card programmes for large international companies, primarily on the North
15
16   American market.”5

17            19.      Wirecard maintained a substantial presence in the United States through
18
     its business activities, operations, and corporate representatives in the United States.
19
20   During the Class Period, Wirecard’s Wirecard North America, Inc. was a corporation

21   organized under U.S. law with its headquarters in Pennsylvania. Wirecard North
22
     America, Inc. is a subsidiary of Wirecard, with all of its equity effectively held by
23
24   Wirecard.

25
26       5
          Transition to Tomorrow: Annual Report 2018, Wirecard,
27   https://ir.wirecard.com/download/companies/wirecard/Annual%20Reports/DE000747
     2060-JA-2018-EQ-E-01.pdf (last visited Feb. 14, 2020).
28
                                             -9-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 16 of 80




 1   C.       Individual Defendants
 2            20.      Defendant Markus Braun (“Braun”) has served as the Company’s Chief
 3
     Executive Officer (“CEO”) since 2002. Braun is a member of the Company’s
 4
 5   Management Board.
 6            21.      Defendant Burkhard Ley (“Ley”) served as the Company’s Chief
 7
     Financial Officer (“CFO”) from the beginning of the Class Period until December 31,
 8
 9   2017. Ley served as a member of the Company’s Management Board.
10            22.      Defendant Alexander von Knoop (“Knoop”) has served as the
11
     Company’s CFO since January 1, 2018. Knoop is a member of the Company’s
12
13   Management Board.
14            23.      Defendant Jan Marsalek (“Marsalek”) has served as the Company’s Chief
15
     Operating Officer (“COO”) and a member of the Company’s Management Board
16
17   since February 2010.
18
              24.      Defendant Susanne Steidl (“Steidl”) serves on the Company’s
19
     Management Board and as Chief Product Officer (“CPO”), effective January 1, 2018.
20
21            25.      Defendants Braun, Ley, Knoop, Marsalek, and Steidl are herein referred
22
     to as “Individual Defendants.”
23
              26.      Each of the Individual Defendants:
24
25                     a)    directly participated in the management of the Company;
26                     b)    was directly involved in the day-to-day operations of the Company
27
              at the highest levels;
28
                                             -10-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 17 of 80




 1                     c)    was privy to confidential proprietary information concerning the
 2
              Company and its business and operations;
 3
                       d)    was directly or indirectly involved in drafting, producing,
 4
 5            reviewing and/or disseminating the false and misleading statements and
 6
              information alleged herein;
 7
 8
                       e)    was directly or indirectly involved in the oversight or

 9            implementation of the Company’s internal controls;
10
                       f)    was aware of or recklessly disregarded the fact that the false and
11
12            misleading statements were being issued concerning the Company; and/or

13                     g)    approved or ratified these statements in violation of the federal
14
              securities laws.
15
16            27.      The Company is liable for the acts of the Individual Defendants and its

17   employees under the doctrine of respondeat superior and common law principles of
18
     agency because all of the wrongful acts complained of herein were carried out within
19
20   the scope of their employment.

21            28.      The scienter of the Individual Defendants and other employees and agents
22
     of the Company is similarly imputed to the Company under respondeat superior and
23
24   agency principles.

25            29.      The Company and the Individual Defendants are referred to herein,
26
     collectively, as the “Defendants.”
27
28
                                             -11-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 18 of 80




 1   D.       Relevant Non-Parties
 2            30.      Edo Kurniawan (“Kurniawan”) is Wirecard’s former head of international
 3
     finance, reporting to Stephan von Erffa, Deputy CFO. He oversaw the accounts for
 4
 5   Wirecard’s various businesses in Asia and the Pacific from Singapore. Kurniawan is
 6   now a suspect in a probe by Singapore police into potential accounting fraud and
 7
     money laundering at several Wirecard subsidiaries in the region.
 8
 9            31.      Kai Oliver Zitzmann (“Zitzmann”) was Wirecard’s head of corporate
10   accounting and international reporting.
11
              32.      Lars Rastede (“Rastede”) was a manager of Mergers and Acquisitions
12
13   within Wirecard’s German finance team.
14            33.      Alan White (“White”) was a Finance and Administration Director at
15
     Wirecard UK and Ireland Limited.
16
17                           IV.   WIRECARD SECURITIES AT ISSUE
18            34.      Each of the Class members acquired beneficial ownership interests in
19
     Wirecard through the purchase of one or more of the following securities: WDI,
20
21   WRCDF and/or WCAGY (all as further described and defined below).

22   A.       Securities Granting Ownership Interests in Common Stock Issued and
23            Authorized for Sale by Wirecard

24            35.      Wirecard’s common stock is publicly traded on the Frankfurt Stock
25
     Exchange, Börse Stuttgart, and Tradegate Exchange stock exchanges in Germany
26
     under the ticker symbol “WDI.”
27
28
                                             -12-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 19 of 80




 1            36.      Wirecard common stock is also sold in the United States as “F-shares”
 2
     under the ticker “WRCDF.” An F-share is a foreign security denominated in U.S.
 3
     currency, and traded on the U.S. OTC Market based in New York. One share of
 4
 5   WRCDF represents ownership of one share of Wirecard common stock sold under the
 6
     ticker symbol WDI in Germany. An F-share is established in the U.S. when a broker-
 7
 8
     dealer files with the Financial Industry Regulatory Authority (“FINRA”) to create a

 9   ticker symbol in order to facilitate reporting trades in the U.S. in the company’s
10
     security. OTC Markets Group, Inc., the operator of the OTC Markets, identifies
11
12   WRCDF as “Ordinary Shares” on its website.6

13            37.      Wirecard common stock is also packaged and sold on the OTC Markets
14
     in the United States under the ticker symbol “WCAGY.” WCAGY is an American
15
16   Depositary Receipt (“ADR”) reflecting ownership of shares of WDI common stock

17   that have been deposited with or are otherwise controlled by a depositary institution in
18
     the United States and held for the benefit of the WCAGY purchaser. One share of
19
20   WCAGY conferred on Class Period purchasers a beneficial ownership interest in 0.5

21   shares of Wirecard WDI common stock that had been authorized for sale by Wirecard.
22
     OTC Markets Group identifies WCAGY as an ADR on its website.7
23
24
25       6
          See Wirecard Overview, OTC Markets,
26   https://www.otcmarkets.com/stock/WRCDF/overview (last visited Feb. 13, 2020).
27
         7
          See Wirecard Filings and Disclosure, OTC Markets,
     https://www.otcmarkets.com/stock/WCAGY/disclosure (last visited Feb.13, 2020).
28
                                             -13-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 20 of 80




 1            38.      Purchasers of WCAGY and WRCDF shares on the OTC Markets become
 2
     irrevocably liable to purchase the shares at the stated price at the time their purchase
 3
     order is placed.
 4
 5            39.      As of the first day of the Class Period, Wirecard had issued and
 6
     authorized the sale of more than 100 million shares of common stock.8
 7
 8
              40.      Only shares of common stock that had been issued and authorized by

 9   Wirecard were available to be sold as ADSs or F-shares in the United States under the
10
     ticker symbols WRCDF and WCAGY (see infra § IV.B.).
11
12            41.      Both WRCDF and WCAGY shares are bought and sold at market prices

13   that are set to equal the trading price of WDI on the Frankfurt Stock Exchange, Börse
14
     Stuttgart, and Tradegate Exchange stock exchanges at the time of the transaction,
15
16   converted to U.S. dollars at the then-current foreign currency exchange rate (USD to

17   Euros). Thus, events that impact the trading price of WDI shares on the Frankfurt
18
     Stock Exchange, Börse Stuttgart, and Tradegate Exchange stock exchanges have a
19
20   contemporaneous impact on the trading price of WRCDF and WCAGY shares sold on

21   the OTC Markets in the United States.
22
23
24
25
26       8
          See Connected Commerce: Annual Report 2016, Wirecard,
27   https://ir.wirecard.com/download/companies/wirecard/Annual%20Reports/DE000747
     2060-JA-2016-EQ-E-03.pdf (last visited Feb. 14, 2020).
28
                                             -14-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 21 of 80




 1   B.       Establishment of and Trading in Wirecard ADSs
 2            1.       Nature of an ADS
 3            42.      The sale of ADSs was authorized by Congress in 1927, as a way to
 4
     permit American investors to diversify their portfolios by acquiring shares of foreign
 5
 6   companies without the necessity of purchasing those shares on foreign exchanges
 7   using foreign currency. The SEC has explained that “ADRs allow U.S. investors to
 8
     invest in non-U.S. companies and give non-U.S. companies easier access to the U.S.
 9
10   capital markets.”9
11            43.      WCAGY and other ADSs are sold in the United States pursuant to
12
     regulations adopted by the SEC, including SEC Rule 12g3-2(b), 17 C.F.R. §
13
14   240.12g3-2(b).
15            44.      The purchase of an ADS is equivalent to the purchase of the underlying
16
     foreign securities (here, WDI shares issued by Wirecard) which are held by the
17
18   depositary banks for the benefit of the purchasers of the ADR (here, WCAGY). As
19
     explained by the SEC:
20
                       An ADR is a negotiable certificate that evidences an
21
                       ownership interest in American Depositary Shares (“ADSs”)
22                     which, in turn, represent an interest in the shares of a non-U.S.
                       company that have been deposited with a U.S. bank. It is
23
                       similar to a stock certificate representing shares of stock. The
24                     terms ADR and ADS are often used interchangeably by
                       market participants. ADRs trade in U.S. dollars and clear
25
26
27      Ex. 5, SEC Office of Investor Education and Advocacy, Investor Bulletin:
          9

     American Depositary Receipts (Aug. 2012) at 1 (“SEC ADR Bulletin”).
28
                                             -15-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 22 of 80




 1                     through U.S. settlement systems, allowing ADR holders to
                       avoid having to transact in a foreign currency.
 2
 3            SEC ADR Bulletin at 1.
 4            45.      Thus, ADSs, including WCAGY, are securities that represent specific
 5
     shares of common stock of foreign issuers that have been deposited with a U.S. bank.
 6
 7   This method of sale of foreign shares in the United States has historically been
 8   referred to in the industry as a “hat check” model, because an ADR is akin to the
 9
     receipt provided to a customer who left his hat for safekeeping at the door of a
10
11   nightclub or restaurant. The hat, in turn, is akin to the foreign shares, which is the
12   article that the customer (investor) has purchased and deposited for safekeeping.
13
              46.      SEC regulations, including SEC Rule 12g3-2(b), require depositary
14
15   institutions to acquire and hold shares of foreign securities in an amount equal to the
16
     number of those shares sold as ADSs in the United States, based on the ratio of
17
     foreign-to-domestic shares stated in the ADR.10 The underlying shares of common
18
19   stock must be deposited with the depositary institution by the time the ADR
20
     transaction is cleared, thereby removing them from the market until the ADR is
21
     cancelled or sold. Thus, the number of foreign shares that can be sold as ADSs in the
22
23   United States is limited by the number of shares that have been issued and authorized
24
25       10
           For example, during the Class Period WCAGY ADRs were issued at a ratio of .5
26   foreign shares (WDI) for each ADS. Thus, for every 1 million shares of WCAGY
27   sold, the depositary banks were required to hold 500,000 shares of WDI for the benefit
     of the purchasers.
28
                                             -16-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 23 of 80




 1   for sale by the foreign issuer. An ADS program has no ability to expand ownership
 2
     interests in the foreign issuer beyond the limits established by that issuer (see infra §
 3
     IV.B.2.).
 4
 5            47.      ADSs may be either “sponsored” or “unsponsored.” Sponsored ADSs are
 6
     established pursuant to a contract signed by the foreign issuer. Unsponsored ADSs are
 7
 8
     established by one or more depositary banks by filing a Form F-6 with the SEC.

 9   Unsponsored ADSs may only be established where, inter alia: (i) no sponsored ADS
10
     program exists; (ii) the foreign issuer is listed on a regulated foreign exchange; (iii) the
11
12   foreign issuer provides regular financial reports and other investor information in

13   English, and on a website that is generally available to U.S. investors; and (iv) the
14
     holder of the ADS is entitled to receive the corresponding deposited shares issued by
15
16   the foreign company on demand at any time.

17            48.      Unsponsored ADSs are not sold without the express or implied consent of
18
     the foreign issuer. As described in more detail below, each of the depositary
19
20   institutions involved in the sale of unsponsored ADSs has a regular practice of

21   contacting foreign issuers before an unsponsored program is established, and will
22
     generally not establish or sell unsponsored ADSs where the foreign issuer refuses to
23
24   consent.

25            2.       Establishment of the WCAGY ADS Program
26            49.      WCAGY is an unsponsored ADS.
27
28
                                             -17-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 24 of 80




 1            50.      WCAGY shares are denominated in U.S. dollars, cleared through U.S.
 2
     settlement systems, and listed alongside U.S. stocks.
 3
              51.      Three depositary institutions have filed Forms F-6 with the SEC to
 4
 5   register and issue WCAGY ADRs in the United States: Citibank, N.A. (“Citibank”)
 6
     (filed Sept. 18, 2013); The Bank of New York Mellon (“BNY”) (filed Oct. 2, 2019);
 7
 8
     and JPMorgan Chase Bank, N.A. (“JPMorgan ”) (filed Nov. 22, 2019).11 Exs. 1-4.

 9            52.      The number of WCAGY shares that are available for sale in the United
10
     States is limited by the number of WDI shares that have been issued and authorized
11
12   for sale by Wirecard, as explained above. Depositary banks are prohibited from selling

13   WCAGY shares that are not supported by underlying shares of WDI stock deposited
14
     and held by the depositary. Thus, as with ADSs generally, the Depositary Banks here
15
16   have no ability to create or issue additional securities or shares of Wirecard beyond the

17   number of WDI shares that have been specifically issued and authorized for sale by
18
     the Company.
19
20            53.      The Forms F-6 filed by each of the Depositary Banks identify the location

21   of its depository as a physical address in New York City, New York, within the
22
     territory of the United States.
23
24
25
26
27       Citibank, BNY, and JPMorgan are collectively referred to herein as the
         11

     “Depositary Banks.”
28
                                             -18-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 25 of 80




 1            54.      Each Form F-6 includes a form of agreement between the Depositary
 2
     Bank and the holders of WCAGY shares (a “Form of ADR”). Each such agreement
 3
     filed by the Depositary Banks states that it is to be interpreted under the laws of New
 4
 5   York, within the United States.
 6
              55.      Each Form of ADR contains terms:
 7
 8
                       a)    with the bank for the benefit of the purchaser;

 9                     b)    obligating the bank to hold the deposited WDI shares for the
10
              benefit of the purchaser;
11
12                     c)    requiring the bank to deliver the WDI shares to the WCAGY

13            purchaser immediately upon tender of their ADR to the bank;
14
                       d)    affirming that Wirecard publishes financial and other information
15
16            required by SEC Rule 12g3-2(b) in English on a website generally available to

17            the public;
18
                       e)    undertaking to maintain transfer books at the bank’s New York
19
20            City office that list the owners of the ADRs to record transfers of title in those

21            books upon the purchase or sale of an ADR, and to make those books available
22
              for inspection during regular business hours;
23
24                     f)    obligating the bank to distribute dividends and other distributions

25            of cash or rights associated with the WDI shares to the WCAGY purchaser on
26
              whose behalf those shares are being held; and
27
28
                                             -19-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 26 of 80




 1                     g)    providing for the reimbursement of certain expenses and fees that
 2
              may be charged by the bank for its custodial and other services provided under
 3
              the agreement.
 4
 5            56.      Purchasers of WCAGY have the right under the Form of ADR filed by
 6
     the Depositary Banks to tender their ADSs to the Depositary Bank and receive the
 7
 8
     underlying WDI shares in return. The Forms of ADR attached to the Forms F-6 filed

 9   by each of the Depositary Banks require that, to obtain their underlying WDI shares,
10
     purchasers must tender their receipt evidencing the purchase of ADSs (i.e., their
11
12   ADR), at the Depositary Bank’s office in New York.

13            57.      Each Form of ADR attached to the Forms F-6 filed by the Depositary
14
     Banks contains the following clause, or a substantially identical clause:
15
16                     Until the surrender of this Receipt in accordance with the
                       terms hereof, the Depositary or its agent will keep a register
17                     for the registration and registration of transfers of Receipts
18                     and where the Holders of Receipts may, during regular
                       business hours, inspect the transfer books or the list of Holders
19                     of Receipts as maintained by the Depositary. The transfer of
20                     this Receipt is registrable on the transfer books of the
                       Depositary by the Holder hereof in person or by duly
21                     authorized attorney, upon surrender of this Receipt properly
22                     endorsed for transfer or accompanied by proper instruments
                       of transfer and payment of funds sufficient to pay the fees and
23                     expenses of the Depositary and any applicable taxes and other
24                     governmental charges and upon compliance with such
                       regulations, if any, as the Depositary may establish for such
25                     purpose.
26
              58.      Consistent with the economic reality of the transaction, the Form of ADR
27
     filed with the SEC by each of the Depositary Banks reflects that purchasers are being
28
                                              -20-
                      FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 27 of 80




 1   provided with a receipt reflecting their purchase and ownership of shares of common
 2
     stock – i.e., WDI – that have been authorized and issued by Wirecard. See Ex. 1 (Form
 3
     F-6, at Exhibit (a)) (Citibank Form of ADR “Evidencing American Depositary
 4
 5   Shares Representing Shares of Common Stock of Wirecard AG”); Ex. 3 (Form F-
 6
     6 Exhibit 1) (BNY Form of ADR “Statement of Terms and Conditions with Respect
 7
 8
     To American Depositary Shares Representing Common Stock of Wirecard AG”);

 9   Exs. 2 (Form F-6, at Exhibit (a)); Ex. 4 (Form F-6, at Exhibit (a)) (JPMorgan Forms of
10
     ADR “Evidencing American Depositary Shares Representing Ordinary Shares of
11
12   Wirecard AG”).

13            3.       Wirecard’s Consent to Sale of WCAGY
14            59.      It is a regular practice and custom in the industry for a depositary
15
     institution to notify the foreign issuer of securities of its intent to register those
16
17   securities for sale as unsponsored ADSs in the United States, and to obtain its

18   affirmative or implied consent to the sale of those securities before an unsponsored
19
     ADS is sold. If a foreign issuer refuses to consent or otherwise objects to the
20
21   establishment of an unsponsored ADS program, a depositary institution ordinarily will

22   not proceed to register or sell those shares as unsponsored ADSs.
23
              60.      For example, in a regulatory comment letter sent to the SEC on April 21,
24
25   2008 addressing the question of whether proposed regulations should require formal

26   consent from foreign issuers before an unsponsored ADS program is established,
27
     Deutsche Bank, one of the primary ADR depository banks in the U.S., asserted that
28
                                             -21-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 28 of 80




 1   such a requirement was unnecessary because: “in practice depositary banks obtain the
 2
     issuer’s consent before establishing an unsponsored ADR program.” The bank further
 3
     explained:
 4
 5                     In our experience, foreign issuers are often willing to allow a
 6
                       depositary bank to establish an unsponsored ADR program
                       but are reluctant to memorialize this in writing. We believe
 7                     that, given the adequacy of the current environment of self-
 8
                       regulation, the protection provided issuers by the ability to
                       affirmatively object to the establishment of an unsponsored
 9                     ADR program and the benefit provided to U.S. investors by
10                     unsponsored ADR programs, consent should be implied by
                       a lack of affirmative objection by the issuer.
11
              61.      Other commentators who regularly advise entities involved in ADR
12
13   transactions have made similar observations. In an October 2008 article discussing the
14   SEC’s adoption of regulations permitting the sale of unsponsored ADSs, the law firm
15
     of Paul, Weiss noted, for example, that a “depositary typically requests a letter of non-
16
17   objection from the issuer before establishing an unsponsored program.” 12 Similar
18
     observations were made in articles by other law firms regularly involved in advising
19
     ADR issuers and investors following the Ninth Circuit’s decision in this action.13
20
21
22        Paul, Weiss, Rifind, Wharton & Garrison LLP, SEC Amends Form F-6, which
         12

23   has Implications for Foreign Private Issuers that do not have ADR Programs (October
     2008), https://www.paulweiss.com/media/1053659/3nov08-f-6.pdf.
24       13
           See Linklaters, Ninth Circuit Holds that Rule 10b-5 Could Apply to Unsponsored
25   ADRs Traded Over the Counter (Aug. 3, 2018)
     https://www.lexology.com/library/detail.aspx?g=6f9186bf-77e5-4bf0-a772-
26
     7ede4a9628dd (last visited February 14, 2020) (“Although an unsponsored facility
27   may be established without the consent of the issuer, the depositary will typically
28
     request a letter of non-objection from the issuer before establishing the program in
                                                -22-
                       FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 29 of 80




 1            62.      Based on the foregoing information and belief, one or more of the
 2
     Depositary Banks, consistent with their business practices and the custom in the
 3
     industry, contacted Wirecard before the WCAGY ADS program was established and
 4
 5   before any WCAGY shares were registered or sold in the United States. On the same
 6
     information and belief, during those contacts the Depositary Banks: (i) provided
 7
 8
     Wirecard with an opportunity to object to and prevent the establishment of such

 9   program; (ii) obtained a letter of non-objection or other evidence of consent from
10
     Wirecard; and/or (iii) took other actions intended to obtain Wirecard’s consent to the
11
12   sale of unsponsored ADSs in the United States or from which such consent could

13   reasonably be implied.
14
              63.      Wirecard either provided its affirmative consent to the sale of its WDI
15
16   shares as ADSs in the United States or its consent may be implied under the

17   circumstances.
18
              64.      Wirecard did not make any affirmative objection to, or take any other
19
20   action reasonably calculated to prevent, the sale of its common stock as unsponsored

21   ADSs in the United States, despite having been provided with an opportunity to do so.
22
23
     order to maintain a good relationship with the issuer.”); Sullivan & Cromwell, Ninth
24   Circuit Holds that Non-U.S. Issuers Can Be Liable in U.S. for Unsponsored American
25   Depositary Receipt Facility (July 30, 2018) at 2,
     https://www.sullcrom.com/files/upload/SC-Publication-Ninth-Circuit-Upholds-
26   Lawsuit-Over-Unsponsored-American-Depositary-Receipts.pdf (last accessed
27   February 14, 2020) (“depositary banks frequently seek letters of non-objection from
     the non-U.S. issuer before establishing an unsponsored ADR facility”).
28
                                             -23-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 30 of 80




 1            65.      WCAGY would not have been offered for sale in the United States absent
 2
     Wirecard’s affirmative or implied consent to the sale of unsponsored ADSs in the
 3
     United States.
 4
 5            66.      The following facts lend additional support for finding that Wirecard
 6
     either affirmatively consented to or participated in the sale of its WDI stock or that
 7
 8
     such consent and participation may reasonably be implied from its actions.

 9                     a)    Wirecard published its quarterly and annual results in English, as
10
              required to support the sale of unsponsored ADSs in the United States. Had
11
12            Wirecard not published that information in English, or ceased such publication,

13            the sale of its WDI stock as ADSs would have been prohibited and Wirecard
14
              would have been required to register its common stock pursuant to § 12(g) of
15
16            the Exchange Act, 15 U.S.C. § 78L(g).

17                     b)    It is unlikely that the Depositary Banks or brokers assisting with
18
              transactions in WCAGY or WRCDF, individually or collectively, could have
19
20            obtained a sufficient number of WDI shares to support sales of those securities

21            without the participation, assistance or consent of Wirecard.
22
                       c)    The Depositary Banks’ substantial holdings in Wirecard common
23
24            stock also make it unlikely that they would have established an unsponsored

25            ADS program for the sale of WCAGY shares without the consent, or over the
26
              objection, of Wirecard.
27
28
                                             -24-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 31 of 80




 1   C.        The OTC Market
 2             67.     WCAGY and WRCDF shares trade on the Pink market, which is part of
 3
     the OTC Markets. The OTC Markets and the Pink market are both located in the
 4
 5   United States, and are operated by OTC Markets Group, which is based in New York
 6   City.
 7
               68.     The OTC Markets are regulated by FINRA and the SEC.
 8
 9             69.     Trades on the OTC Markets are accomplished through the OTC Link
10   Alternative Trading System (“ATS”) registered with the SEC and regulated by both
11
     the SEC and FINRA. OTC Link ATS allows broker-dealers to quote any OTC equity
12
13   security eligible for quoting under SEC Rule 15c2-11, 17 C.F.R. § 240.15c2-11. There
14   are thousands of securities quoted on the OTC Link ATS. OTC Link ATS delivers
15
     trade messages electronically, allowing subscribers to execute, negotiate, or decline
16
17   trade messages.
18
               70.     The SEC maintains a website containing lists of alternative trading
19
     systems, which states: “An ATS is a trading system that meets the definition of
20
21   ‘exchange’ under federal securities laws but is not required to register as a national
22
     securities exchange . . . .”14 By rule, the SEC has exempted ATSs from the definition
23
24
25
26
27      Alternative Trading System (“ATS”) List, U.S. Securities and Exchange
          14

     Commission, https://www.sec.gov/foia/docs/atslist.htm (last visited Feb. 13, 2020).
28
                                             -25-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 32 of 80




 1   of “exchange” only for the purpose of relieving ATSs from the requirement to register
 2
     as a national exchange subject to § 6 of the Exchange Act, 15 U.S.C. § 78f.
 3
              71.      In its 2018 annual report to investors, OTC Markets Group described
 4
 5   OTC Link as follows:
 6
                       OTC Link ATS offers our broker-dealer subscribers a fully-
 7                     attributable, network-based model for quoting and facilitating
 8
                       transactions in OTC equity securities and serves a diverse
                       community of FINRA member broker-dealers that operate as
 9                     market makers, agency brokers and ATSs, including
10                     Electronic Communication Networks (“ECNs”). OTC Link
                       ATS provides a suite of quotation and trade-messaging
11                     services offering broker-dealers control of trades and choice
12                     of counterparties so they can efficiently provide best
                       execution, attract order flow, and comply with FINRA and
13                     SEC regulations. Unlike traditional exchanges and matching
14                     engines, OTC Link ATS is not an intermediary. Rather, OTC
                       Link ATS delivers trade messages electronically, allowing
15                     subscribers to execute or negotiate trades.
16
                       OTC Link ECN functions as a matching engine and router for
17                     certain OTC securities. OTC Link ECN complements OTC
                       Link ATS by providing FINRA registered broker-dealer
18
                       subscribers with anonymous order matching functionality.
19                     OTC Link ECN acts as an agency intermediary in relation to
                       all transactions executed on the ECN’s platform. When orders
20
                       do not match internally on OTC Link ECN’s matching engine,
21                     they are routed to an interdealer quotation system where they
                       may appear as quotes using the market participant identifier
22
                       “OTCX”.
23
                                                   […]
24
                       OTC Markets Group Inc. (“OTC Markets Group” or the
25
                       “Company”) (OTCQX: OTCM) operates the OTCQX® Best
26                     Market; the OTCQB® Venture Market; and the Pink® Open
                       Market for 10,000 U.S. and global securities. Through OTC
27
                       Link® ATS and OTC Link ECN, each a Securities and
28
                                             -26-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 33 of 80




 1                     Exchange Commission (“SEC”) registered Alternative
                       Trading System (“ATS”) operated by the Company’s wholly-
 2
                       owned subsidiary OTC Link LLC, a Financial Industry
 3                     Regulatory Authority, Inc. (“FINRA”) and SEC registered
                       broker-dealer, the Company enables investors to easily trade
 4
                       through the broker of their choice and empowers companies
 5                     to improve the quality and availability of information for their
 6
                       investors.

 7                     The Company has three business lines: OTC Link, Market
                       Data Licensing and Corporate Services.
 8
 9                           OTC Link – OTC Link LLC operates two ATSs. OTC
                              Link ATS and OTC Link ECN, which provide trading
10                            services to FINRA member broker-dealer subscribers.
11
                             Market Data Licensing – OTC Markets Group provides
12                            real-time data, delayed and historical market data,
                              company financial data, security master data, corporate
13
                              reference data and compliance data for securities traded
14                            on the OTCQX, OTCQB and Pink markets. The Market
                              Data Licensing business line provides investors,
15
                              traders, institutions and regulators with a suite of
16                            enterprise and user market data licenses, offered via
                              direct or extranet connectivity, through third party
17
                              market data redistributors or Order Management
18                            Systems (“OMS”).
19                           Corporate Services – OTC Markets Group operates the
20                            OTCQX Best Market and the OTCQB Venture Market
                              and offers companies a suite of services that are
21                            designed to create a better informational experience for
22                            investors by facilitating public disclosure and
                              communication with investors, promoting greater
23                            transparency and allowing companies to demonstrate
24                            regulatory compliance and mitigate market risk. These
                              services include the OTC Disclosure & News Service,
25
                              Real-Time Level 2 Quote Display and Blue Sky
26                            Monitoring Service.
27
28
                                             -27-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 34 of 80




 1             72.     The OTC Link ATS permits subscribing broker-dealers to view and
 2
     publish quotes and negotiate trades in Pink-listed securities, including WCAGY and
 3
     WRCDF. OTC Link ATS is described on OTC Markets Group’s website as an
 4
 5   “electronic messaging system” where “[t]raders have direct access to send, execute,
 6
     negotiate or decline trade messages with increased efficiency and speed.”15 OTC Link
 7
 8
     ATS is operated by OTC Link LLC, located in New York City.16

 9             73.     Broker-dealers can access OTC Link though OTC Dealer, which OTC
10
     Markets Group describes as a “high-performance, real-time, front-end application
11
12   [that] provides a consolidated quotation, trading and information system to attract and

13   access market liquidity.”17
14
               74.     As of December 31, 2018, 91 broker-dealers subscribed to our OTC Link
15
16   ATS.18

17             75.     All of the broker-dealers listed in the OTC Market Group’s online
18
     directory of broker dealers are located in the United States.19
19
20
21       15
           OTC Link ATS Overview, OTC Markets, https://www.otcmarkets.com/otc-
22   link/overview (last visited Feb. 13, 2020).
         16
           OTC Markets Group Inc. 2018 Annual Report,
23
     https://backend.otcmarkets.com/otcapi/company/financial-report/213065/content (last
24   visited Feb. 13, 2020).
25       17
              OTC Link ATS Overview, supra note 14.
         18
26            Id.
27
         19
           Broker-Dealer Directory, OTC Markets, https://www.otcmarkets.com/otc-
     link/broker-dealer-directory (last visited Feb. 13, 2020).
28
                                             -28-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 35 of 80




 1            76.      According to the company profile posted by Bloomberg, “OTC Link
 2
     serves clients in the United States.”20
 3
              77.      Trades on the OTC Markets are arranged through the broker-dealers who
 4
 5   have subscribed to OTC Link ATS. The broker-dealers may execute the trade
 6
     internally or externally through market or limit offers posted on OTC Link ATS.
 7
 8
     Completed trades are reported, cleared and settled by the broker-dealers involved in

 9   the transaction. Trades on the OTC Markets are deemed complete upon the delivery of
10
     funds by the buyer and delivery of securities by the seller.
11
12            78.      FINRA members are prohibited from publishing quotations in any

13   security unless the member is prepared to purchase or sell at the price quote and under
14
     the conditions stated at the time the offer is posted. FINRA, Rule 5220 (eff. Jul. 9,
15
16   2012) (“Rule 5220”).21 The OTC Markets Group further describes Rule 5220 on its

17   website as follows: “Plain speak: Broker-dealers must honor their posted quotes.”22
18
19
20
21
         20
           OTC Link LLC Company Profile, Bloomberg,
22   https://www.bloomberg.com/profile/company/0719514D:US (last visited Feb. 13,
23   2020).
24
         21
           5220. Offers at Stated Prices Rules & Guidance, Finra,
     https://www.finra.org/rules-guidance/rulebooks/finra-rules/5220 (last visited Feb. 13,
25   2020).
26        Regulation Governing Trading in OTCQX, OTCQB and Pink Markets, OTC
         22

27   Markets, https://www.otcmarkets.com/learn/market-101/regulation (last visited Feb.
     13, 2020).
28
                                             -29-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 36 of 80




 1            79.      Transactions in WCAGY and WRCDF were conducted via servers and
 2
     facilities located wholly within the United States.
 3
              80.      According to OTC Markets Group’s FY16, FY17 and FY18 annual
 4
 5   reports, its operations during the Class Period were conducted from offices located in
 6
     New York City and Washington D.C. According to OTC Markets Group’s website,
 7
 8
     brokers access OTC Dealer and OTC Fix through one of five extranet providers in the

 9   United States: BT Radianz, TNS, Century Link, NYSE Technologies Connectivity
10
     Inc. (SFTI), or Options-IT.
11
12            81.      ADRs are issued and shares of Wirecard common stock (WDI) required

13   to support the sale of WCAGY shares are maintained by depositaries located in New
14
     York, where transfers of interests in those securities are recorded.
15
16            82.      As a result of the foregoing, purchasers and sellers of and WRCDF incur

17   irrevocable liability in the United States to complete transactions executed through the
18
     OTC Link ATS.
19
20                                 V.    FACTUAL ALLEGATIONS

21   A.       Background Regarding International Financial Reporting Standards
              (“IFRS”)
22
23            83.      At all relevant times, Wirecard was required to prepare and file its

24   financial statements according to International Financial Reporting Standards. IFRS
25
     are accounting principles that are substantially similar to U.S. GAAP.
26
27
28
                                             -30-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 37 of 80




 1            84.      IFRS 15 establishes the principles that an entity applies when reporting
 2
     information about the nature, amount, timing and uncertainty of revenue and cash
 3
     flows from a contract with a customer. Applying IFRS 15, an entity recognises
 4
 5   revenue to depict the transfer of promised goods or services to the customer in an
 6
     amount that reflects the consideration to which the entity expects to be entitled in
 7
 8
     exchange for those goods or services.23

 9            85.      To recognise revenue under IFRS 15, an entity applies the following five
10
     steps:
11
12                     (1)    identify the contract(s) with a customer.

13                     (2)    identify the performance obligations in the contract. Performance
14
              obligations are promises in a contract to transfer to a customer goods or services
15
16            that are distinct.

17                     (3)    determine the transaction price. The transaction price is the amount
18
              of consideration to which an entity expects to be entitled in exchange for
19
20            transferring promised goods or services to a customer. If the consideration

21            promised in a contract includes a variable amount, an entity must estimate the
22
              amount of consideration to which it expects to be entitled in exchange for
23
24            transferring the promised goods or services to a customer.

25
26       23
           IRFS 15 Revenue from Contracts with Customers, IFRS Foundation,
27   https://www.ifrs.org/issued-standards/list-of-standards/ifrs-15-revenue-from-contracts-
     with-customers/ (last visited Feb. 13, 2020).
28
                                              -31-
                             FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 38 of 80




 1                     (4)    allocate the transaction price to each performance obligation on the
 2
                basis of the relative stand-alone selling prices of each distinct good or service
 3
                promised in the contract.
 4
 5                     (5)    recognise revenue when a performance obligation is satisfied by
 6
                transferring a promised good or service to a customer (which is when the
 7
 8
                customer obtains control of that good or service). A performance obligation

 9              may be satisfied at a point in time (typically for promises to transfer goods to a
10
                customer) or over time (typically for promises to transfer services to a
11
12              customer). For a performance obligation satisfied over time, an entity would

13              select an appropriate measure of progress to determine how much revenue
14
                should be recognised as the performance obligation is satisfied.24
15
16   B.         Background Regarding Wirecard’s Growth and History

17              86.    In April 2015, The Financial Times began publishing a series of
18
     investigative articles on Wirecard. The first article, entitled “The House of Wirecard,”
19
     scrutinized the Company’s unusual M&A practices, such as its practice of purchasing
20
21   portfolios of customer relationships, the unusual nature of the deals, and the swift rise
22
     in the Company’s intangible assets.25
23
24
25
          24
26             Id.
27        Dan McCrum, The House of Wirecard, Financial Times Alphaville (Apr. 27,
          25

     2015), https://ftalphaville.ft.com/2015/04/27/2127427/the-house-of-wirecard/.
28
                                              -32-
                             FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 39 of 80




 1            87.      According to The Financial Times, Wirecard has tended not to disclose
 2
     who sells it these portfolios, and its Asian expansion included such deals wrapped up
 3
     with purchases of obscure payments groups. The structure of some Wirecard
 4
 5   transactions is also unusual, with purchases of portfolios of customer relationships
 6
     disclosed only in Singapore corporate filings.
 7
 8
              88.      For instance, The Financial Times reported that a €13m “pre-payment”

 9   sum paid out in October 2010 was only recorded in notes to the 2010 annual report, in
10
     contrast with the Company’s typical practice of announcing such deals. The €13m sum
11
12   was reported again in a table published two years later reclassifying €13m as

13   “customer relationships”. When asked, the Company explained that the prepayment
14
     was part of a deal announced 14 months later, in December 2011, to buy Singapore
15
16   payments group Systems@Work. The pre-payment was not disclosed at the time,

17   despite being a transaction described as comprising €34m in cash, €13m in future
18
     “earn-out” payments, and the assumption of €12m of liabilities.
19
20            89.      Moreover, when Wirecard buys a company, it must record the investment

21   on its balance sheet. As The Financial Times reports, however, most of the value is
22
     typically ascribed to “customer relationships” an accounting convention to reflect the
23
24   value of repeat customer business, an alternative to the intangible catchall “goodwill”.

25   Yet Wirecard treats customer relationships as real assets. The Company has a
26
     transaction based business model, so it says buying customers is a way to sell more
27
28
                                             -33-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 40 of 80




 1   payment services. In 2006, the Company paid €18m for a portfolio of customer
 2
     relationships, then gave another €17m to the unnamed sellers a year later, saying
 3
     profits were larger than expected. Occasional purchases of a similar size continued.
 4
 5   The Company told The Financial Times a €15m pre-payment at the time of the Trans
 6
     Infotech deal was for the purchase of customer relationships from a “sales partner”,
 7
 8
     completed a year later.

 9   C.       Whistleblowers Spark Further Probes into Wirecard’s Fraudulent
10            Accounting by The Financial Times; Criminal Probe Launched

11            90.      In 2018, alerted by whistleblowers, the Company’s own compliance team
12   started an investigation into suspicious transactions in Asia. Wirecard’s head of
13
     international finance, based in Singapore, was accused by whistleblowers of cooking
14
15   the books to boost the sales and profits for various entities in Asia and the Pacific.
16            1.       Rajah & Tann (“R&T”) Inquiry
17
              91.      In April 2018, Wirecard called in Rajah & Tann (“R&T”), a Singapore
18
     law firm, to conduct an inquiry.
19
20            92.      The lawyers found evidence of forged documents, accounting
21
     irregularities and potential money laundering in multiple jurisdictions, according to
22
     their preliminary report dated May 2018.
23
24            93.      A full investigation followed, but by the start of this year there were still
25
     no conclusions and individuals under suspicion remained in their jobs.
26
27
28
                                             -34-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 41 of 80




 1            94.      After The Financial Times reported the allegations in January, Singapore
 2
     police raided Wirecard’s offices in February, and prosecutors named six Singapore
 3
     employees as suspects in a probe into alleged fraudulent accounting at six Wirecard
 4
 5   subsidiaries, involving 11 external companies identified as “transactional partners”.
 6
              95.      The FT reported that Wirecard’s deputy chief financial officer and its
 7
 8
     head of Treasury approved four money transfers from Munich to Singapore, which

 9   appear designed to artificially inflate profits at a subsidiary in Hong Kong.
10
              96.      On March 29 the FT reported finding that two Philippine payment
11
12   processors, recorded as significant business partners in Wirecard’s internal records,

13   shared the office of a bus company. The contact address of a third was the family
14
     home of a retired seaman.
15
16            97.      In April, the FT reported the contribution to Wirecard’s sales and profits

17   from three companies, including a Dubai payment processor with skeletal operations.
18
     Internal documents indicated the three partners contributed half the group’s revenues
19
20   and 95 per cent of profits in 2016, for instance. Neither these figures nor the

21   importance of the three partner companies was disclosed to shareholders.
22
              2.       Wirecard Denounces Without Basis
23
              98.      A Wirecard spokesperson denounced the first FT story as “false,
24
25   inaccurate, misleading and defamatory.” A January 31 statement said “no material

26   compliance findings” resulted from the internal inquiry.
27
28
                                             -35-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 42 of 80




 1            99.      In February, Wirecard said neither it nor R&T had “made any conclusive
 2
     findings of criminal misconduct” about the employees involved. Braun characterized
 3
     the affair as a dispute between employees, and told investors the allegations were
 4
 5   “unfounded, full stop”.
 6
              100. On March 26, however, Wirecard published its summary of findings
 7
 8
     made by R&T. The Company admitted some employees in Singapore may face

 9   criminal liability, that the law firm could not correlate certain payments with
10
     agreements, and there was evidence some contracts were created for audit purposes.
11
12            101. R&T found executives in Germany faced no liability under Singapore

13   law, according to Wirecard, which also said an accounting review by an unnamed
14
     “global independent consulting firm” concluded there was no material impact on its
15
16   financial statements.

17            102. Still, annual results were delayed for three weeks until April 25, when
18
     Wirecard announced a dozen measures to improve compliance, oversight and internal
19
20   controls.

21            103. While Wirecard also said the contribution to profits from three of its
22
     partner companies was “not significant”, and was much less than the 95 per
23
24   cent reported by the FT for 2016, it did not explain why figures cited by the FT, from

25   a document created by Wirecard’s head of accounting in Munich, should be
26
     disregarded.
27
28
                                             -36-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 43 of 80




 1            104. The Company also disputed whistleblower claims, reported by the FT,
 2
     that Wirecard’s largest subsidiary by sales, based in Dubai, was not audited in 2016
 3
     and 2017. The figures were overseen by EY as part of the global audit, the company
 4
 5   said. Wirecard also said it had disclosed some information about the subsidiary in
 6
     German-language filings not prepared under international accounting standards.
 7
 8
              105. Still, today, the Company is under investigation, has not completed a

 9   special audit and the Chairman leading the charge to refute The Financial Times
10
     resigned only last month. The façade created to defend Wirecard is crumbling.
11
12                             VI.   SUBSTANTIVE ALLEGATIONS

13   A.       The Financial Times Uncovers Massive Wirecard’s Fraudulent Accounting
              Scheme
14
15            106. Through the investigation outlined above, as well as its continuing

16   investigative efforts, The Financial Times engaged in conversations with and obtained
17
     multiple documents numerous Wirecard whistleblowers in multiple countries.
18
19            107. Among the investigation’s findings were the following:

20
21
22
23
24
25
26
27
28
                                             -37-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 44 of 80




 1            1.       Significant Outstanding Debts from Phantom Companies
 2            108. As detailed below, The Financial Times documents released in October
 3
     2019 revealed that the Company had substantial debts owed to Wirecard businesses by
 4
     a dozen companies.26
 5
 6
 7
 8
 9
10
11
12
13
14
15
16            109. On investigation, two of the companies, ConePay (Maxcone) and
17
     Centurion Online Payment International, had owed Wirecard Singapore money for
18
19   years, and are “transactional parties” under investigation by the authorities in
20   Singapore as part of a criminal probe into Kurniawan and five of his Wirecard
21
     colleagues.
22
23
24
25
26
27       26
              See Exs. 6-17.
28
                                             -38-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 45 of 80




 1            110. When the The Financial Times’s Stefania Palma paid a surprise visit to
 2
     the Philippine address listed on the website of ConePay International, she found a
 3
     confused fisherman, a Wirecard Bank statement, and no evidence of electronic
 4
 5   payment processing:
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
              111. The registered office of Centurion and PayEasy Solutions is a Manila
21
22   office that doubles up as the headquarters of Froehlich Tours, a bus and coach rental

23   business owned by Christopher Bauer, a former executive at Wirecard Asia Pacific.
24
              112. Escalion is one of the companies described in the article as a customer of
25
26   PayEasy.
27
28
                                             -39-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 46 of 80




 1            113. Escalion is a Luxembourg payments business in the Docler group of
 2
     companies behind Live Jasmin, a popular webcam site for adults.
 3
              114. After publication, Jasmin’s head of marketing got in touch with The
 4
 5   Financial Times to say it had no dealings with PayEasy whatsoever:
 6
                       We are linked directly to Wirecard because they are one of
 7                     our acquirer banks. There is no other party involved in this
 8
                       and we do not have nor need any other party to process
                       transactions.
 9
              115. Allied Wallet was a US/ UK payment facilitator, which recently settled
10
11   US charges that it helped perpetrators to defraud more than $110m from consumers in
12   coaching scams, pyramid schemes and unlawful debt collection operations. The
13
     company and its officers settled without admitting or denying the allegations, and
14
15   Wirecard has said it took appropriate measures when suspicious transaction patterns
16
     were noticed.
17
              116. Allied Wallet’s UK business was placed into liquidation in August, after
18
19   the Financial Conduct Authority withdrew its authorisation to provide payment
20
     services in June.
21
              117. CAL is the name of the Israel Credit Card Company, controlled by Israel
22
23   Discount Bank, which in November 2016 settled criminal charges related to allegedly
24
     fraudulent processing of payments for porn and gambling sites between 2006 and
25
     2009. The Financial Times had previously written about the case when Dietmar
26
27
28
                                             -40-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 47 of 80




 1   Knöchelmann admitted helping ICC-Cal and its then-senior executives commit fraud
 2
     as part of a plea agreement in Israel.
 3
              118. The €6.6m debt owed by Wirecard Gibraltar to Senjo is curious because
 4
 5   Zitzmann’s overview showed no movement in the figure throughout 2016.27 Wirecard
 6
     Gibraltar, meanwhile, was placed into liquidation in 2013 but remains listed as a
 7
 8
     subsidiary of the group, and appears to have had about €50m of retained earnings

 9   sitting on its balance sheet for almost a decade.
10
              2.       Improper Recognition of Receivables
11
              119. The Financial Times’s investigation discovered that a very large
12
13   proportion of Wirecard sales and profits appear to have been attributed to a

14   relationship with Al Alam, a payment processor with a small office in Dubai and a
15
     minimal web presence. When asked by The Financial Times in the course of its
16
17   investigation, Visa and MasterCard both said they did not license Al Alam. The

18   documents obtained by The Financial Times indicate these profits from Al Alam were
19
     routed through subsidiaries in Dubai and Ireland that do not file public financial
20
21   statements.28

22
23
24
         27
              See Exs. 9-10 Email from Kai Oliver Zitzmann to Kurniawan, and attached file.
25       28
           See Ex. 10. See also Dan McCrum, The Wirecard documents, explained, The
26   Financial Times (Oct. 14, 2019),
27   https://ftalphaville.ft.com/2019/10/14/1571059326000/The-Wirecard-documents--
     explained/ (last visited Feb. 12, 2020).
28
                                             -41-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 48 of 80




 1            3.       A Senior Executive and an M&A Manager at Wirecard Discuss
                       Evading Auditors
 2
              120. Through its investigation, The Financial Times also obtained an email
 3
 4   exchange dated April 6, 2018 and subsequent Skype chat conversation transcript
 5   between Lars Rastede, a member of Wirecard’s German finance team who served as a
 6
     manager for mergers and acquisitions, and Kurniawan. Rastede sent the email to
 7
 8   Kurniawan with two attachments, as follows:29
 9
10
11
12
13
14
15            121. Rastede explained the use and purpose of the data in a subsequent Skype
16
     chat with Kurniawan. The two started by discussing a couple of the companies
17
18   mentioned above — Centurion and Maxcone (also known as ConePay).
19            122. At last count the value of customer relationships on Wirecard’s balance
20
     sheet was €438m.30 Like any such asset, auditors must consider whether the value is
21
22   fair, or if it should be impaired.
23
24
25       29
              See Ex. 13.
26       30
           Transition to Tomorrow: Half Year Financial Report, Wirecard (June 30, 2019),
27   https://ir.wirecard.com/download/companies/wirecard/Quarterly
     Reports/DE0007472060-Q2-2019-EQ-E-01.pdf.
28
                                             -42-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 49 of 80




 1            123. Rastede and Kurniawan’s discussion took place in the final days of EY’s
 2
     audit of the Wirecard accounts for 2017, and during it Rastede explained the approach
 3
     to the impairment testing of customer relationships in Munich.
 4
 5            124. It involved a simple test, he said. If gross profits from the asset were
 6
     larger than an annual cost, known as depreciation, then the test was passed and “EY
 7
 8
     has to accept it”, Rastede said.31

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27       31
              See Ex. 17.
28
                                             -43-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 50 of 80




 1             125. So long as profits claimed for the customer relationship were large
 2
     enough, Rastede stated, “no fuc**ing impairment test is necessary!”32
 3
               126. Rastede also refers to the “Customer relationship monitoring file” he sent
 4
 5   to Kurniawan, the one “with massive effort flowing into it”.
 6
               127. The file, called “Q4 2017 Monitoring CR_intern” reveals a year’s worth
 7
 8
     of financial data for Al Alam’s relationship with CardSystems.33 Figures for the first

 9   three months of 2017 match those in Zitzmann’s overview spreadsheet.34 Thus the
10
     internal financial reports are again consistent, and appear to have been used to justify
11
12   sales, profits and asset values reported by Wirecard.

13             VII.     MATERIALLY FALSE AND MISLEADING STATEMENTS
14             128. On April 7, 2016, the Company issued a press release containing a web
15
     link to its financial results for the fiscal year ended December 31, 2015 (the “2015
16
17   Annual Report”). The 2015 Annual Report was signed by Defendants Braun, Ley and
18
     Marsalek. The 2015 Annual Report contained signed statements by Defendants Braun,
19
     Ley and Marsalek attesting to the accuracy of financial reporting and a fair review of
20
21   the development and performance of the business, as well as the attendant
22
     opportunities and risks.
23
24
25
         32
              Id.
26
         33
              Ex. 15.
27       34
              Ex. 10.
28
                                             -44-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 51 of 80




 1            129. The 2015 Annual Report stated the Company had a thorough process in
 2
     place to ensure employees would not misuse (i.e., falsify) information. The 2015
 3
     Annual Report stated, in relevant part:
 4
 5                     In addition, the Wirecard Group counteracts internal misuse
 6
                       through a closed concept, starting with the selection of
                       employees and a stringent “need-to-know” principle, through
 7                     to the monitoring of all data access events. In close
 8
                       cooperation with the Wirecard Group’s Data Protection
                       Officer, experts ensure that personal data is processed solely
 9                     in accordance with the rules and regulations of the applicable
10                     data protection laws.

11            130. Wirecard’s 2015 Annual Report stated the Company had systems in place
12   to “guarantee” the correct accounting of business processes and transactions and to
13
     “ensure[] compliance” with accounting regulations and statutory standards. The 2015
14
15   Annual Report stated, in relevant part:
16
                       2.4 Internal control and risk management system relating to
17                     the Group financial accounting process
18                     The Wirecard Group has an internal control and risk
19                     management system relating to the (Group) accounting
                       process, in which suitable structures and processes are defined
20                     and then implemented within the organisation. This is
21                     designed to guarantee the timely, uniform and correct
                       accounting of all business processes and transactions. It
22                     ensures compliance with statutory standards, accounting
23                     regulations and the internal Group accounting directive,
                       which is binding for all companies included in the
24                     consolidated financial statements.
25
              131. On April 6, 2017, the Company issued a press release containing a web
26
     link to its financial results for the fiscal year ended December 31, 2016 (the “2016
27
28
                                             -45-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 52 of 80




 1   Annual Report”). The 2016 Annual Report was signed by Defendants Braun, Ley and
 2
     Marsalek. The 2016 Annual Report contained signed statements by Defendants Braun,
 3
     Ley and Marsalek attesting to the accuracy of financial reporting and a fair review of
 4
 5   the development and performance of the business, as well as the attendant
 6
     opportunities and risks.
 7
 8
              132. The 2016 Annual Report stated the Company had a thorough process in

 9   place to ensure employees would not misuse (i.e., falsify) information. The 2016
10
     Annual Report stated, in relevant part:
11
12                     In addition, the Wirecard Group counteracts internal misuse
                       through a closed concept, starting with the selection of
13                     employees and a stringent “need-to-know” principle, through
14                     to the monitoring of all data access events. In close
                       cooperation with the Wirecard Group’s Data Protection
15                     Officer, experts ensure that personal data is processed solely
16                     in accordance with the rules and regulations of the applicable
                       data protection laws.
17
              133. Wirecard’s 2016 Annual Report stated the Company had systems in place
18
19   to “guarantee” the correct accounting of business processes and transactions and to
20
     “ensure[] compliance” with accounting regulations and statutory standards. The 2016
21
     Annual Report stated, in relevant part:
22
23                     2.4 Internal control and risk management system relating to
                       the Group financial accounting process
24
25                     The Wirecard Group has an internal control and risk
                       management system relating to the (Group) accounting
26                     process, in which appropriate structures and processes are
27                     defined and then implemented within the organisation. This is
                       designed to guarantee the timely, uniform and correct
28
                                             -46-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 53 of 80




 1                     accounting of business processes and transactions. It ensures
                       compliance with statutory standards, accounting regulations
 2
                       and the internal Group accounting directive, which is binding
 3                     for all companies included in the consolidated financial
                       statements.
 4
 5            134. On April 12, 2018, the Company issued a press release containing a web
 6   link to its financial results for the fiscal year ended December 31, 2017 (the “2017
 7
     Annual Report”). The 2017 Annual Report was signed by Defendants Braun, Knoop,
 8
 9   Marsalek, and Steidl. The 2017 Annual Report contained signed statements by
10   Defendants Braun, Ley, Marsalek, and Steidl attesting to the accuracy of financial
11
     reporting and a fair review of the development and performance of the business, as
12
13   well as the attendant opportunities and risks.
14            135. The 2017 Annual Report stated the Company had a thorough process in
15
     place to ensure employees would not misuse (i.e., falsify) information. The 2017
16
17   Annual Report stated, in relevant part:
18
                       In addition, the Wirecard Group counteracts internal misuse
19                     through a closed concept, starting with the selection of
                       employees and a stringent “need-to-know” principle, through
20
                       to the monitoring of all data access events. In close
21                     cooperation with the Wirecard Group’s Data Protection
                       Officer, experts ensure that personal data is processed solely
22
                       in accordance with the rules and regulations of the applicable
23                     data protection laws.
24            136. Wirecard’s 2017 Annual Report stated the Company had systems in place
25
     to “guarantee” the correct accounting of business processes and transactions and to
26
27
28
                                             -47-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 54 of 80




 1   “ensure[] compliance” with accounting regulations and statutory standards. The 2017
 2
     Annual Report stated, in relevant part:
 3
                       2.4 Internal control and risk management system relating to
 4
                       the Group financial accounting process
 5
                       The Wirecard Group has an internal control and risk
 6                     management system also in relation to the (Group) accounting
 7                     process, in which appropriate structures and processes are
                       defined and then implemented within the organization. This is
 8                     designed to guarantee the timely, uniform and correct
 9                     accounting of business processes and transactions. It ensures
                       compliance with statutory standards, accounting regulations
10                     and the internal Group accounting directive, which is binding
11                     for all companies included in the consolidated financial
                       statements.
12
13            137. On April 25, 2019, the Company issued a press release containing a web

14   link to its financial results for the fiscal year ended December 31, 2018 (the “2018
15
     Annual Report”). The 2018 Annual Report was signed by Defendants Braun, Knoop,
16
17   Marsalek, and Steidl. The 2018 Annual Report contained signed statements by

18   Defendants Braun, Knoop, Marsalek, and Steidl attesting to the accuracy of financial
19
     reporting and a fair review of the development and performance of the business, as
20
21   well as the attendant opportunities and risks.

22            138. The 2018 Annual Report stated the Company had a thorough process in
23
     place to ensure employees would not misuse (i.e., falsify) information. The 2018
24
25   Annual Report stated, in relevant part:

26                     In addition, the Wirecard Group counteracts internal misuse
27                     through a closed concept, starting with the selection of
                       employees and a stringent “need-to-know” principle, through
28
                                             -48-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 55 of 80




 1                     to the monitoring of all data access events. In close
                       cooperation with the Wirecard Group’s Data Protection
 2
                       Officer, experts ensure that personal data is processed solely
 3                     in accordance with the rules and regulations of the applicable
                       data protection laws.
 4
 5            139. Wirecard’s 2018 Annual Report also stated in relevant part:
 6                     2.4 Internal control and risk management system
 7
                       Wirecard Group has an internal control and risk management
 8                     system also in relation to the (Group) accounting process, in
 9
                       which appropriate structures and processes are defined and
                       then implemented within the organization. This is designed to
10                     guarantee the timely, uniform and correct accounting of
11                     business processes and transactions. It ensures compliance
                       with statutory standards, accounting regulations and the
12                     internal Group accounting directive, which is binding for all
13                     companies included in the consolidated financial statements.

14                                                  […]
15                     The consolidated financial statements are prepared on a
16                     centralised basis, using data from the subsidiaries included in
                       consolidation. The Accounting and Controlling departments
17
                       are responsible for consolidation measures, certain
18                     reconciliation work and for monitoring time and process-
                       related parameters. Technical system controls are monitored
19
                       by employees and augmented by manual audits. The principle
20                     of dual control is implemented as a minimum requirement.
                       Certain approval processes must be applied throughout the
21
                       accounting process. In addition, a group of experts that is not
22                     involved in the preparation process, including external
                       advisers, is on hand for special functional questions and
23
                       complex issues.
24
                       While reviewing the propriety of the accounting systems of
25                     the German and Foreign companies, the following issues are
26                     taken into account:

27
28
                                             -49-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 56 of 80




 1                           Compliance with statutory parameters and directives
 2                            issued by the Management Board, as well as other
                              guidelines and internal instructions
 3
                             Formal and substantive propriety of accounting and
 4
                              related reporting, including the IT systems deployed
 5
                             Functionality and effectiveness of internal control
 6                            systems to avoid financial losses
 7
                             Propriety of task fulfilment and compliance with
 8                            economic and business principles
 9            140. The statements referenced in ¶¶ 128-139 above were materially false
10
     and/or misleading because they misinterpreted and failed to disclose the following
11
12   adverse facts pertaining to the Company’s business and operations which were known
13   to Defendants or recklessly disregarded by them. Specifically, Defendants made false
14
     and/or misleading statements and/or failed to disclose that: (1) for the period spanning
15
16   from 2015 to 2018, a senior Wirecard executive in Singapore had been accused of
17
     forging and backdating contracts, including falsifying accounts and money laundering;
18
     (2) an external law firm commissioned to investigate Wirecard’s Singapore office had
19
20   reportedly found evidence of “serious offences of forgery and/or of falsification of
21
     accounts”; (3) Wirecard had downplayed weaknesses in its internal controls over
22
     financial reporting and failed to disclose the true extent of those weaknesses; and (4)
23
24   as a result, Defendants’ statements about Wirecard’s business, operations and
25
     prospects were materially false and misleading and/or lacked a reasonable basis at all
26
     relevant times.
27
28
                                             -50-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 57 of 80




 1            141. In addition, each of the revenue, income, asset valuations, and liability
 2
     figures provided to investors in the 2016, 2017, and 2018 Annual Reports were each
 3
     materially false and misleading and/or lacked a reasonable basis at all relevant times
 4
 5   for the reasons stated above, and for the reasons referenced in ¶¶ 106-127.35
 6
                                    The Truth Begins to Emerge
 7
              142. On January 30, 2019, The Financial Times reported that “[a] senior
 8
 9
     Wirecard executive was last year suspected of using forged and backdated contracts in

10   a string of suspicious transactions[.]” According to the article, an internal presentation
11
     “outlined potential violations of Singapore law, including ‘falsification of accounts’
12
13   and ‘money laundering.’” Further, “[t]he whistleblower who briefed the FT on the

14   document was motivated to do so, the person said, out of a concern that no action
15
     appeared to have been taken over potentially criminal acts inside a company
16
17   presenting itself as a blue-chip financial institution.”

18            143. On this news, shares of WCAGY fell $8.54 per share or nearly 9% to
19
     close at $86.66 per share on January 30, 2019. Shares of WRCDF fell $28.10 per share
20
21   or nearly 15% to close at $161.90 per share on January 30, 2019.

22            144. On February 1, 2019, The Financial Times reported that “[a]n external
23
     law firm commissioned by Wirecard to investigate the payment company’s Singapore
24
25   office found evidence indicating ‘serious offences of forgery and/or of falsification of

26
27       The financial results presented in Wirecard’s Annual Reports are pending review
         35

     by KPMG (see supra ¶ 5).
28
                                             -51-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 58 of 80




 1   accounts’, according to a preliminary report on the inquiry seen by the Financial
 2
     Times.” According to the article, the lawyers’ report stated the following:
 3
                       On the face of the evidence uncovered so far, these acts appear
 4
                       to bear out at the very least serious offences of forgery and/or
 5                     of falsification of accounts/documents under section 477A of
 6
                       Singapore’s Penal Code. As these acts were intentional, there
                       are reasons to suspect that they may have been carried out to
 7                     conceal other misdeeds, such as cheating, criminal breach of
 8
                       trust, corruption and/or money laundering.

 9            145. On this news, shares of WCAGY fell $16.60 per share or nearly 20% to
10   close at $66.64 per share on February 1, 2019. Shares of WRCDF fell $30.17 per share
11
     or over 18% to close at $133.88 per share on February 1, 2019.
12
13            146. On April 24, 2019, The Financial Times, a London-based publication,
14   published an article entitled, “Wirecard relied on Three Opaque Partners for Almost
15
     All its Profit,” reporting that “[h]alf of the worldwide revenue and almost all of the
16
17   reported profits of Wirecard” have come from only three opaque partner companies in
18
     recent years. According to the article, Al Alam Solutions, a Dubai-based payments
19
     processor with skeletal operations, was the largest of the three “partner” entities, and a
20
21   former Al Alam employee said the business had six or seven staff in total and “the
22
     boss” was Oliver Bellenhaus, a Wirecard executive. The other partners were PayEasy
23
     Solutions, a Philippine payments group that shares an office with a Manila bus
24
25   company, and Singapore-based Senjo. The three companies allegedly contributed
26
27
28
                                             -52-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 59 of 80




 1   earnings before interest, tax, depreciation and amortisation of €290m on revenues of
 2
     €541m.36
 3
              147. The next day, on April 25, 2019, The Financial Times published an
 4
 5   article entitled, “Wirecard seeks to put scandal behind it with results,” reporting that
 6
     Wirecard had announced that auditor EY signed off its 2018 accounts and that the
 7
 8
     supervisory board had agreed measures to improve its processes. According to the

 9   article, publication of full-year results had been delayed for three weeks after Wirecard
10
     disclosed that some employees may face criminal liability in the group’s Singapore
11
12   unit, where it is embroiled in a police investigation into suspected forgery and

13   fraudulent accounting.37
14
              148. On this news, shares of WCAGY fell $4.72 per share or about 6.2% from
15
16   a previous-day close of $75.90 to close at $71.18 per share on April 25, 2019. Shares

17   of WRCDF fell $6.00 per share or nearly 9.5% from a previous-day close of $146.25
18
     to close at $140.25 per share on April 25, 2019.
19
20            149. On October 14, 2019, The Financial Times published an article entitled,

21   “Wirecard’s suspect accounting practices revealed,” along which The Financial Times
22
23
24        Dan McCrum, Wirecard relied on three opaque partners for almost all its profit,
         36

     The Financial Times (Apr. 24, 2019), https://www.ft.com/content/a7b43142-6675-
25   11e9-9adc-98bf1d35a056 (last visited Feb. 12, 2020).
26       37
           Olaf Storbeck and Dan McCrum, Wirecard seeks to put scandal behind it with
27   results, The Financial Times (Apr. 25, 2019), https://www.ft.com/content/9f6b4f70-
     671f-11e9-9adc-98bf1d35a056 (last visited Feb. 12, 2020).
28
                                             -53-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 60 of 80




 1   published a set of internal documents procured from Wirecard whistleblowers “which
 2
     cast further doubt on Wirecard’s accounting practices.” According to the article:
 3
                       Internal company spreadsheets, along with related
 4
                       correspondence between senior members of Wirecard’s
 5                     finance team, appear to indicate a concerted effort to
 6
                       fraudulently inflate sales and profits at Wirecard businesses in
                       Dubai and Ireland, as well as to potentially mislead EY,
 7                     Wirecard’s tier-one auditor.
 8                     The decision to publish these documents follows repeated
 9                     charges by Wirecard that the FT is relying on fake material
                       and that its own journalism is corrupt and suspect. The
10                     documents, provided by whistleblowers, give the clearest
11                     picture to date of Wirecard’s questionable accounting
                       practices and business model.38
12
13            150. On this news, shares of WCAGY fell $1.09 per share or about 1.4% from

14   a previous-day close of $78.29 to close at $77.20 per share on October 14, 2019.
15
     Shares of WRCDF fell $5.92 per share or about 3.75% from a previous-day close of
16
17   $157.71 to close at $151.79 per share on October 14, 2019.

18            151. The next day, shares continued to plummet, as shares of WCAGY fell
19
     $9.83 per share or about 12.7% from a previous-day close of $77.20 to close at $67.37
20
21   per share on October 15, 2019. Shares of WRCDF fell $17.25 per share or about

22
23
24        Dan McCrum, Wirecard’s suspect accounting practices revealed, The Financial
         38

25   Times (Oct. 14, 2019), https://www.ft.com/content/19c6be2a-ee67-11e9-bfa4-
     b25f11f42901 (last visited Feb. 12, 2020). See also Dan McCrum, The Wirecard
26   documents, explained, The Financial Times (Oct. 14, 2019),
27   hhttps://ftalphaville.ft.com/2019/10/14/1571059326000/The-Wirecard-documents--
     explained/ (last visited Feb. 12, 2020).
28
                                             -54-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 61 of 80




 1   11.36% from a previous-day close of $151.79 to close at $134.54 per share on October
 2
     15, 2019.
 3
              152. On November 6, 2019, The Financial Times published an article entitled,
 4
 5   “KPMG widens review of Wirecard accounting,” which reported on Wirecard’s
 6
     announcement that “a special audit by KPMG will be wider-ranging than previously
 7
 8
     announced, examining accusations from short-sellers about the German payment

 9   company’s lending activities in Brazil and Turkey.”39
10
              153. According to the article, in addition to reported suspicions that hundreds
11
12   of millions of euros in sales and profits at Wirecard businesses in Dubai and Dublin

13   were fraudulent, KPMG would also look at Wirecard’s use of a type of lending known
14
     as a “Merchant Cash Advance” — a type of loan designed to bridge the gap between
15
16   when merchants process credit card payments and when they receive the money.

17   Specifically, KPMG would look into the claims made by short seller MCA
18
     Mathematik that, while Wirecard claimed it had put €400m into making short-term
19
20   loans to its customers, with many of them being located in Turkey and Brazil, filings

21   made by Wirecard’s Brazil subsidiary at the Brazil’s central bank do not describe
22
     significant MCA lending. In Turkey, such advance cash loans to merchants were not
23
24   legal, so it remains unclear where money for the loans had gone. Wirecard claimed

25
26        Olaf Storbeck and Dan McCrum. KPMG widens review of Wirecard accounting,
         39

27   The Financial Times (Nov. 6, 2019), https://www.ft.com/content/e132cb98-0073-
     11ea-b7bc-f3fa4e77dd47 (last visited Feb. 12, 2020).
28
                                             -55-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 62 of 80




 1   that KPMG had already started work on the special audit, which is expected to be
 2
     concluded by March 2020.40
 3
               154. On January 10, 2020, the Company announced that Wulf Matthias,
 4
 5   Chairman of the Supervisory Board of Wirecard AG, “has resigned in today’s Board
 6
     Meeting as Chairman of the Supervisory board for personal reasons.”41 The same day,
 7
 8
     Bloomberg published an article entitled, “Wirecard Chairman Resigns in Midst of

 9   Accounting Controversy,” reporting that Matthias “resigned after months of
10
     controversy over the digital payments company’s accounting practices,” and had
11
12   “faced a battle to calm investors rattled by reports of accounting irregularities.

13   According to Neil Campling, an analyst at Mirabaud Securities, “[t]he role of the
14
     supervisory board, which Matthias chaired, “is key,” especially in Wirecard’s case.
15
16   KPMG, which has been commissioned to perform an independent special audit on the

17   back of the allegations, is accountable only to the supervisory board, he said.
18
     Supervisory boards in Germany play an important role as they are formed of
19
20   shareholders and employee representatives, who oversee the management and approve

21   major business decisions.42
22
23       40
              Id.
24       41
           Press Release, Change at the top of the Supervisory Board of Wirecard AG: Wulf
25   Matthias resigns from the chair of the committee, Wirecard (Jan. 10, 2020),
     https://www.wirecard.com/en-us/company/press-releases/change-at-the-top-of-the-
26   supervisory-board-of-wirecard-ag (last visited Feb. 12, 2020).
27        Nico Grant et al., Wirecard Chairman Resigns in Midst of Accounting
         42


28
     Controversy, Bloomberg Technology (Jan. 10, 2020, 2:46 PM),
                                            -56-
                     FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 63 of 80




 1            155. Bloomberg also noted Wirecard’s revenue soared in 2018 after it bought
 2
     more than 15 companies in a few years, allegations of accounting fraud at Wirecard in
 3
     Singapore and other Asian countries, the R&T investigation, and The Financial Times’
 4
 5   report in October 2019 that “payments processed by a Dubai-based partner company
 6
     in 2016 and 2017 may not have taken place.” Neil Campling also stated, “The more
 7
 8
     we dig on Wirecard, the more disturbing it looks,” according to the article.

 9            156. As a result of Defendants’ wrongful acts and omissions, and the
10
     precipitous decline in the market value of the Company’s common shares, Plaintiff
11
12   and other Class members have suffered significant losses and damages.

13     VIII. APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD-ON-
14                                   THE-MARKET DOCTRINE

15            157. Plaintiff will rely, in part, upon the presumption of reliance established by
16
     the fraud-on-the-market doctrine in that at all relevant times, WDI, WCAGY and
17
     WRCDF traded in an efficient market. The efficiency of the market for these securities
18
19   may be established by the following facts, among others:
20
                       a)    Defendants made public misrepresentations or failed to disclose
21
              material facts during the Class Period;
22
23                     b)    the omissions and misrepresentations were material;
24
                       c)    the Company’s securities are traded in efficient markets;
25
26
27   https://www.bloomberg.com/news/articles/2020-01-10/wirecard-chairman-resigns-in-
     midst-of-accounting-controversy (last visited Feb. 12, 2020).
28
                                             -57-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 64 of 80




 1                     d)    the Company’s securities were liquid and traded with moderate to
 2
              heavy volume during the Class Period;
 3
                       e)    WCAGY and WRCDF were actively traded as ADSs on the OTC
 4
 5            Markets in the United States at prices that matched the contemporaneous trading
 6
              price of Wirecard common stock on the FWB and other German markets. The
 7
 8
              OTC Markets is a highly efficient and automated market;

 9                     f)    During the Class Period, Wirecard was followed by multiple
10
              analysts;
11
12                     g)    Wirecard published its quarterly and annual reports, press releases,

13            presentation materials, and other material information of significance to
14
              investors on its website, including contemporaneous English-language versions
15
16            of materials submitted to regulators in Europe;

17                     h)    the misrepresentations and omissions alleged would tend to induce
18
              a reasonable investor to misjudge the value of the Company’s securities;
19
20            Plaintiff and members of the Class purchased and/or sold the Company’s

21            securities between the time the Defendants failed to disclose or misrepresented
22
              material facts and the time the true facts were disclosed, without knowledge of
23
24            the omitted or misrepresented facts; and

25
26
27
28
                                             -58-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 65 of 80




 1                     i)    Unexpected material news about the Company was rapidly
 2
              reflected in and incorporated into the Company’s stock price during the Class
 3
              Period.
 4
 5            158. Information that affected the price of Wirecard’s common stock affected
 6
     the price of WCAGY and WRCDF in the same manner and to the same extent. The
 7
 8
     price of Wirecard’s common (F) shares and ADSs traded on the OTC Markets in the

 9   United States during the Class Period was based upon and moved in tandem with the
10
     price of Wirecard’s common stock traded on FWB. The price of WRCDF shares
11
12   generally tracks the currency-adjusted price of WDI common stock on the FWB

13   exchange. The price of WCAGY shares, which reflect an ownership interest in .5
14
     shares of Wirecard’s common stock, is generally one-half the currency-adjusted price
15
16   of Wirecard’s common stock traded on the FWB. As a result, the same facts that

17   support the finding that the market for Wirecard common stock sold on the FWB in
18
     Germany was efficient also support a finding that the market for Wirecard’s common
19
20   stock sold on the OTC market in the United States was efficient.43

21
22
23       43
           The chart below reflects the movement of Wirecard’s common stock sold on the
24   Frankfurt Stock Exchange. The price of both WCAGY and WRCDF sold in the
25   United States is linked to and moves in tandem with the price of Wirecard WDI
     common stock on the Frankfurt exchange, such that the movements of the latter during
26   the Class Period, as reflected in the chart below, are also illustrative of the movements
27   of the former. The red line represents WDI, the blue line represents WCAGY, and the
     green line represents WRCDF.
28
                                             -59-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 66 of 80




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
              159. Based upon the foregoing, Plaintiff and the members of the Class are
12
13   entitled to a presumption of reliance upon the integrity of the market.
14
              160. Alternatively, Plaintiff and the members of the Class are entitled to the
15
     presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of
16
17   the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants
18
     omitted material information in their Class Period statements in violation of a duty to
19
     disclose such information, as detailed above.
20
21                          IX.    LOSS CAUSATION & DAMAGES
22            161. Each member of the proposed Class suffered economic losses as a direct
23
     and proximate result of the misleading conduct alleged herein. Each Class member
24
25   suffered similar injury as a result of: (i) their purchase of Wirecard securities at prices
26   that were higher than they would have been had defendant made truthful and complete
27
     disclosures of information about the Company as necessary to prevent the statements,
28
                                             -60-
                      FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 67 of 80




 1   omissions, and course of business alleged herein from being materially false or
 2
     misleading to investors; and (ii) their retention of those securities through the date of
 3
     one or more declines in the market price of those shares that was caused by the
 4
 5   revelation of facts, transactions, occurrences, or risks concealed from investors by
 6
     defendant’s scheme to defraud, including the actual or anticipated financial
 7
 8
     consequences of its concealed actions.

 9            162. The fraudulent accounting and the other misrepresentations and
10
     omissions alleged herein caused Wirecard securities to trade at prices higher than they
11
12   would have during the Class Period had the Company disclosed accurate and truthful

13   information about the financial condition, results, and operations of its business.
14
              163. Because the misrepresentations and omissions that occurred before the
15
16   start of the Class Period remained uncorrected at the outset of the Class Period, they

17   continued to impact the price of Wirecard securities during the Class Period by
18
     causing securities to trade at prices that were higher than they would have traded had
19
20   accurate and complete information been disclosed at the time of those

21   misrepresentations or omissions, or had Wirecard, prior to the start of the Class
22
     Period, corrected the misrepresentations and disclosed the omitted facts that rendered
23
24   them misleading to investors.

25            164. Even when Wirecard reported or responded to results or information that
26
     caused its stock price to decline, the disclosures and statements were incomplete and
27
28
                                             -61-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 68 of 80




 1   misleading. The false and concealed information described herein therefore continued
 2
     to maintain artificial inflation in the price of Wirecard’s shares by preventing the share
 3
     price from suffering even steeper declines than would have occurred had accurate and
 4
 5   complete information been disclosed, or had investors learned that Wirecard had long
 6
     been manipulating its reported results through deliberately false accounting,
 7
 8
     discovered the specific manner in which Wirecard had done so at the time of each of

 9   the false earnings reports described herein, or understood the impact that those
10
     manipulations had on current, previously reported, or anticipated financial results.
11
12   A.       WCAGY and WRCDF Trade at the Same Price as WDI in Germany

13            165. The misrepresentations and omissions alleged herein affected the price of
14   WCAGY and WRCDF in the same manner and to the same extent it affected the price
15
     of WDI sold in Germany.
16
17            166. WCAGY and WRCDF shares are bought and sold at market prices that
18
     are set to equal the trading price of WDI shares on the FWB and other German stock
19
     exchanges at the time of the transaction, converted to U.S. dollars at the then-current
20
21   foreign currency exchange rate (USD to German yen). Foreign currency conversion
22
     fees and other expenses do not have a material impact on the price of WCAGY and
23
     WRCDF shares as compared with the contemporaneous market price of WDI shares in
24
25   Germany.
26
              167. The prevailing prices on the markets for WDI, WCAGY and WRCDF
27
     were therefore inflated to a similar extent by the false and misleading information
28
                                                -62-
                      FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
          Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 69 of 80




 1   alleged herein. The securities reacted similarly to the disclosure of corrective
 2
     information that revealed the facts, transactions, and occurrences concealed by
 3
     Wirecard’s fraud, or the actual or potential impact of those occurrences on the
 4
 5   Company’s financial condition, results, or prospects.
 6
     B.       Investors Were Harmed When the Risks and Information Concealed by
 7            Defendants’ Fraud Were Revealed
 8            168. The fraud alleged herein caused shares of WDI, WCAGY and WRCDF to
 9
     trade at prices that were higher than those securities would have sold for had the true
10
11   facts concealed from investors been known.
12            169. Disclosure of the true facts concealed by Defendants’ fraud would have
13
     caused WDI, WRCDF and WCAGY stock to trade at prices that were materially lower
14
15   than the prices prevailing in the markets for those securities during the Class Period.
16
              170. The fraud alleged herein caused Plaintiff and the members of the Class to
17
     pay higher prices for the WDI, WCAGY and WRCDF shares they purchased during
18
19   the Class Period. Neither Plaintiff, nor the members of the Class, would have
20
     purchased those securities at the prices they paid had the true condition of Wirecard’s
21
     business been known.
22
23            171. The facts, transactions, and occurrences concealed from investors by
24
     Defendants’ scheme to defraud reached the market through a series of partial
25
     disclosures. Though each of the disclosures was incomplete, each revealed some of the
26
27   business conditions and risks concealed by Defendants’ fraud scheme, leading to price
28
                                             -63-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 70 of 80




 1   declines that partially corrected Wirecard’s stock price by reducing the extent to which
 2
     it had been inflated by Defendants’ fraud. These price declines caused economic
 3
     injury to Plaintiff and other members of the Class who had purchased Wirecard
 4
 5   securities during the Class Period at prices that had been artificially inflated by the
 6
     fraudulent course of business and misleading statements and omissions alleged herein.
 7
 8
              172. As detailed above, when the truth about Defendants’ misconduct was

 9   revealed, the value of Wirecard securities declined precipitously as the prior artificial
10
     inflation no longer propped up the Company’s prices. The declines in the prices of
11
12   Wirecard securities were the direct result of the nature and extent of Defendants’ fraud

13   finally being revealed to investors and the market. The timing and magnitude of the
14
     price declines negate any inference that the loss suffered by Plaintiff was caused by
15
16   changed market conditions, macroeconomic or industry factors or facts unrelated to

17   Defendants’ fraudulent conduct. The economic loss, i.e., damages, suffered by
18
     Plaintiff, was a direct result of Defendants’ fraudulent scheme to artificially inflate the
19
20   prices of Wirecard securities and the subsequent significant decline in the value of the

21   securities when Defendants’ prior misrepresentations and other fraudulent conduct
22
     were revealed.
23
24            173. At all relevant times, Defendants’ materially false and misleading

25   statements or omissions alleged herein directly or proximately caused the damages
26
     suffered by Plaintiff. Those statements were materially false and misleading through
27
28
                                             -64-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 71 of 80




 1   their failure to disclose a true and accurate picture of the Company’s business and
 2
     operations, as alleged herein. Before and during the time of Plaintiff’s purchases of
 3
     Wirecard securities, Defendants issued materially false and misleading statements and
 4
 5   omitted material facts necessary to make the Defendants’ statements not false or
 6
     misleading, causing the prices of Wirecard securities to be artificially inflated.
 7
 8
     Plaintiff purchased Wirecard securities at those artificially inflated prices, causing him

 9   to suffer damages as complained of herein.
10
                        X.   PLAINTIFF’S CLASS ACTION ALLEGATIONS
11
              174. Plaintiff brings this action as a class action pursuant to Federal Rule of
12
13   Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of (i) all persons and
14   entities other than Defendants who purchased shares of WCAGY and WRCDF on the
15
     OTC Market between April 7, 2016 through October 15, 2019, both dates inclusive
16
17   (the “Class Period”); and (ii) all citizens and residents of the United States other than
18
     Defendants who purchased shares of Wirecard common stock during the Class Period.
19
     Excluded from the Class are Defendants herein, the officers and directors of the
20
21   Company, at all relevant times, members of their immediate families and their legal
22
     representatives, heirs, successors or assigns and any entity in which Defendants have
23
     or had a controlling interest.
24
25            175. The members of the Class are so numerous that joinder of all members is
26
     impracticable. Throughout the Class Period, the Company’s securities were actively
27
     traded OTC. While the exact number of Class members is unknown to Plaintiff at this
28
                                            -65-
                   FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 72 of 80




 1   time and can be ascertained only through appropriate discovery, Plaintiff believes that
 2
     there are hundreds or thousands of members in the proposed Class. Record owners and
 3
     other members of the Class may be identified from records maintained by the
 4
 5   Company or its transfer agent and may be notified of the pendency of this action by
 6
     mail, using the form of notice similar to that customarily used in securities class
 7
 8
     actions.

 9            176. Plaintiff’s claims are typical of the claims of the members of the Class as
10
     all members of the Class are similarly affected by Defendants’ wrongful conduct in
11
12   violation of federal law that is complained of herein.

13            177. Plaintiff will fairly and adequately protect the interests of the members of
14
     the Class and has retained counsel competent and experienced in class and securities
15
16   litigation. Plaintiff has no interests antagonistic to or in conflict with those of the

17   Class.
18
              178. Common questions of law and fact exist as to all members of the Class
19
20   and predominate over any questions solely affecting individual members of the Class.

21   Among the questions of law and fact common to the Class are:
22
                       a)    whether Defendants’ acts as alleged violated the federal securities
23
24            laws;

25
26
27
28
                                             -66-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 73 of 80




 1                     b)    whether Defendants’ statements to the investing public during the
 2
              Class Period misrepresented material facts about the financial condition,
 3
              business, operations, and management of the Company;
 4
 5                     c)    whether Defendants’ statements to the investing public during the
 6
              Class Period omitted material facts necessary to make the statements made, in
 7
 8
              light of the circumstances under which they were made, not misleading;

 9                     d)    whether the Individual Defendants caused the Company to issue
10
              false and misleading quarterly and annual reports and public statements during
11
12            the Class Period;

13                     e)    whether Defendants acted knowingly or recklessly in issuing false
14
              and misleading quarterly and annual reports and public statements during the
15
16            Class Period;

17                     f)    whether the prices of the Company’s securities during the Class
18
              Period were artificially inflated because of the Defendants’ conduct complained
19
20            of herein; and

21                     g)    whether the members of the Class have sustained damages and, if
22
              so, what is the proper measure of damages.
23
24            179. A class action is superior to all other available methods for the fair and

25   efficient adjudication of this controversy since joinder of all members is impracticable.
26
     Furthermore, as the damages suffered by individual Class members may be relatively
27
28
                                             -67-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 74 of 80




 1   small, the expense and burden of individual litigation make it impossible for members
 2
     of the Class to individually redress the wrongs done to them. There will be no
 3
     difficulty in the management of this action as a class action.
 4
 5                                   XI.   CLAIMS FOR RELIEF
 6                                           COUNT I
 7                 Violation of Section 10(b) of The Exchange Act and Rule 10b-5
 8                                     Against All Defendants
 9            180. Plaintiff repeats and realleges each and every allegation contained above
10
     as if fully set forth herein.
11
12            181. This Count is asserted against the Company and the Individual

13   Defendants and is based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b),
14
     and Rule 10b-5 promulgated thereunder by the SEC.
15
16            182. During the Class Period, the Company and the Individual Defendants,

17   individually and in concert, directly or indirectly, disseminated or approved the false
18
     statements specified above, which they knew or deliberately disregarded were
19
20   misleading in that they contained misrepresentations and failed to disclose material

21   facts necessary in order to make the statements made, in light of the circumstances
22
     under which they were made, not misleading.
23
24            183. The Company and the Individual Defendants violated § 10(b) of the 1934

25   Act and Rule 10b-5 in that they: employed devices, schemes and artifices to defraud;
26
     made untrue statements of material facts or omitted to state material facts necessary in
27
28
                                             -68-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 75 of 80




 1   order to make the statements made, in light of the circumstances under which they
 2
     were made, not misleading; and/or engaged in acts, practices and a course of business
 3
     that operated as a fraud or deceit upon plaintiff and others similarly situated in
 4
 5   connection with their purchases of the Company’s securities during the Class Period.
 6
              184. The Company and the Individual Defendants acted with scienter in that
 7
 8
     they knew that the public documents and statements issued or disseminated in the

 9   name of the Company were materially false and misleading; knew that such
10
     statements or documents would be issued or disseminated to the investing public; and
11
12   knowingly and substantially participated, or acquiesced in the issuance or

13   dissemination of such statements or documents as primary violations of the securities
14
     laws. These Defendants, by virtue of their receipt of information reflecting the true
15
16   facts of the Company, their control over, and/or receipt and/or modification of the

17   Company’s allegedly materially misleading statements, and/or their associations with
18
     the Company which made them privy to confidential proprietary information
19
20   concerning the Company, participated in the fraudulent scheme alleged herein.

21            185. Individual Defendants, who are the senior officers and/or directors of the
22
     Company, had actual knowledge of the material omissions and/or the falsity of the
23
24   material statements set forth above, and intended to deceive Plaintiff and the other

25   members of the Class, or, in the alternative, acted with reckless disregard for the truth
26
     when they failed to ascertain and disclose the true facts in the statements made by
27
28
                                             -69-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 76 of 80




 1   them or other personnel of the Company to members of the investing public, including
 2
     Plaintiff and the Class.
 3
              186. As a result of the foregoing, the market price of the Company’s securities
 4
 5   was artificially inflated during the Class Period. In ignorance of the falsity of the
 6
     Company’s and the Individual Defendants’ statements, Plaintiff and the other
 7
 8
     members of the Class relied on the statements described above and/or the integrity of

 9   the market price of the Company’s securities during the Class Period in purchasing the
10
     Company’s securities at prices that were artificially inflated as a result of the
11
12   Company’s and the Individual Defendants’ false and misleading statements.

13            187. Had Plaintiff and the other members of the Class been aware that the
14
     market price of the Company’s securities had been artificially and falsely inflated by
15
16   the Company’s and the Individual Defendants’ misleading statements and by the

17   material adverse information which the Company’s and the Individual Defendants did
18
     not disclose, they would not have purchased the Company’s securities at the
19
20   artificially inflated prices that they did, or at all.

21            188. As a result of the wrongful conduct alleged herein, Plaintiff and other
22
     members of the Class have suffered damages in an amount to be established at trial.
23
24            189. By reason of the foregoing, the Company and the Individual Defendants

25   have violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder
26
     and are liable to the Plaintiff and the other members of the Class for substantial
27
28
                                             -70-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 77 of 80




 1   damages which they suffered in connection with their purchases of the Company’s
 2
     securities during the Class Period.
 3
                                              COUNT II
 4
 5
                             Violation of Section 20(a) of The Exchange Act
                                   Against The Individual Defendants
 6
              190. Plaintiff repeats and realleges each and every allegation contained in the
 7
 8   foregoing paragraphs as if fully set forth herein.
 9            191. During the Class Period, the Individual Defendants participated in the
10
     operation and management of the Company, and conducted and participated, directly
11
12   and indirectly, in the conduct of the Company’s business affairs. Because of their
13   senior positions, they knew the adverse non-public information regarding the
14
     Company’s business practices.
15
16            192. As officers and/or directors of a publicly owned company, the Individual
17
     Defendants had a duty to disseminate accurate and truthful information with respect to
18
     the Company’s financial condition and results of operations, and to correct promptly
19
20   any public statements issued by the Company which had become materially false or
21
     misleading.
22
              193. Because of their positions of control and authority as senior officers, the
23
24   Individual Defendants were able to, and did, control the contents of the various
25
     reports, press releases and public reports and/or filings which the Company
26
     disseminated in the marketplace during the Class Period. Throughout the Class Period,
27
28
                                             -71-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 78 of 80




 1   the Individual Defendants exercised their power and authority to cause the Company
 2
     to engage in the wrongful acts complained of herein. The Individual Defendants
 3
     therefore, were “controlling persons” of the Company within the meaning of Section
 4
 5   20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct
 6
     alleged which artificially inflated the market price of the Company’s securities.
 7
 8
              194. Each of the Individual Defendants, therefore, acted as a controlling

 9   person of the Company. By reason of their senior management positions and/or being
10
     directors of the Company, each of the Individual Defendants had the power to direct
11
12   the actions of, and exercised the same to cause, the Company to engage in the

13   unlawful acts and conduct complained of herein. Each of the Individual Defendants
14
     exercised control over the general operations of the Company and possessed the power
15
16   to control the specific activities which comprise the primary violations about which

17   Plaintiff and the other members of the Class complain.
18
              195. By reason of the above conduct, the Individual Defendants are liable
19
20   pursuant to Section 20(a) of the Exchange Act for the violations committed by the

21   Company.
22
                                     XII.   PRAYER FOR RELIEF
23
              WHEREFORE, Plaintiff demands judgment against Defendants as follows:
24
25            A.       Determining that the instant action may be maintained as a class action
26
     under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the
27
     Class representative;
28
                                             -72-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 79 of 80




 1            B.       Requiring Defendants to pay damages sustained by Plaintiff and the Class
 2
     by reason of the acts and transactions alleged herein;
 3
              C.       Awarding Plaintiff and the other members of the Class prejudgment and
 4
 5   post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and
 6
     other costs; and
 7
 8
              D.       Awarding such other and further relief as this Court may deem just and

 9   proper.
10
                               XIII. DEMAND FOR TRIAL BY JURY
11
              Plaintiff hereby demands a trial by jury.
12
13    DATED: February 14, 2020                HAGENS BERMAN SOBOL SHAPIRO LLP
14                                            By: /s/ Reed R. Kathrein
                                              Reed R. Kathrein (139304)
15                                            Danielle Smith (291237)
16                                            Lucas E. Gilmore (250893)
                                              715 Hearst Avenue, Suite 202
17
                                              Berkeley, CA 94710
18                                            Telephone: (510) 725-3000
                                              Facsimile: (510) 725-3001
19
                                              reed@hbsslaw.com
20                                            danielles@hbsslaw.com
                                              lucasg@hbsslaw.com
21
22                                            Steve W. Berman
                                              HAGENS BERMAN SOBOL SHAPIRO LLP
23
                                              1301 Second Avenue, Suite 2000
24                                            Seattle, WA 98101
                                              Telephone: (206) 623-7292
25
26
27
28
                                             -73-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
         Case 2:20-cv-05017-AB Document 62 Filed 02/14/20 Page 80 of 80




 1                                       Facsimile: (206) 623-0594
                                         steve@hbsslaw.com
 2
 3
                                         Attorneys for Lead Plaintiff Lawrence Gallagher
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -74-
                            FIRST AMENDED CLASS ACTION COMPLAINT
     010821-11/1240725 V1
